        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 1 of 56



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA

 The Arizona Democratic Party; The                    Case No. CV-20-01143-PHX-DLR
 Democratic National Committee; DSCC,

        Plaintiffs,                                   Report of Lonna Atkeson, PhD
 v.
                                                      July 31, 2020
 KATIE HOBBS, in her official
 capacity as Arizona Secretary of State, et
 al.,

        Defendant.


                                    I.       Statement of Inquiry

1.     I have been retained as an expert by the State of Arizona in the lawsuit Arizona

Democratic Party et al v. Katie Hobbs (“the complaint”) to examine the procedures used by

Arizona and other states when ballots are returned by mail and are missing a signature.

                              II.        Background and Qualifications

2.     I am a Professor of Political Science at the University of New Mexico. I earned my PhD

at the University of Colorado, Boulder in 1995. Since 1995, I have been employed by the

University of New Mexico, and have been a Professor since 2006. At the University of New

Mexico, I also direct the Center for the Study of Voting, Elections and Democracy (since 2010),

and the Institute for Social Research (since 2016).

3.     I study American politics including election science, election administration, survey

methodology, public opinion, political behavior, gender, and race and ethnicity. I have written

over 50 articles and book chapters, dozens of technical reports, monographs, amicus curiae briefs

and other works on these topics. Many of my peer reviewed articles are published in top journals

in my field, including the American Political Science Review, the American Journal of Political


                                                                                                  1
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 2 of 56



Science, the Journal of Politics, Political Analysis, Electoral Studies, Election Law Journal,

Political Research Quarterly, American Politics Quarterly, Political Behavior, Social Science

Quarterly, etc., and several articles, book chapters, reports and briefs speak specifically to the

election ecosystem, including election implementation. I have spent countless hours observing

elections since 2006 from start to finish, including attending poll worker training, observing

voting, observing the VBM voter process, the provisional process, chain-of-custody process, and

postelection audits, etc; and, in 2010 recreated an election to test the reliability of voting

machines and to assist in promulgating rules for postelection audits. I also have written or co-

edited 4 books, two of which bear directly on my expertise in election administration. The first

is a co-authored book with R. Michael Alvarez and Thad Hall entitled, Evaluating Elections: A

Handbook of Methods and Standards (Cambridge, 2013). The second is a coedited book with

the same set of authors on election audits, entitled Confirming Elections: Creating Confidence

and Integrity through Election Audits (Palgrave, 2012).

4.     In addition, I have worked as a consultant for the Department of Defense, Federal Voting

Assistance Program (FVAP), and worked with private companies to assess the Election

Administration Voting Survey (EAVS), a national survey of county and state election

administration data for the Election Assistance Commission (EAC). I have testified at legislative

hearings, EAC hearings, and have been asked to advise legislators on election reforms. My work

in New Mexico that partners with local and state elected officials to improve the conduct of

elections has led to a number of external awards from groups such as Common Cause and

Verified Voting. My research has been supported by the National Science Foundation, the Pew

Charitable Trusts, the Thornburg Foundation, the Galisano Foundation, the JEHT Foundation,

Bernalillo County, the New Mexico Secretary of State, and the New Mexico Department of




                                                                                                     2
         Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 3 of 56



Transportation. I am regularly asked to comment on surveys, election administration, elections,

and American politics to the local and national press and serve as the election analyst for KOB-

TV, our local NBC affiliate.

5.      My curriculum vitae for the last 10 years, including all publications, is attached as

Appendix A.

6.      In the last four years, I submitted an expert report in the following (1) Driscoll, et al v.

Stapleton. Corey No DV 20-0408 (testifying); (2) Voto Latino, et al. v. Hobbs, No 2:19-cv-

05685-DWL 2020; (3) in Holmes, et al. v. Moore, et al., No. 18-cv-15292 (Wake Cnty. Sup.

Ct.); (4) Curling, et al. v. Brian Kemp, et al., C.A. No. 1:17-CV-2989-AT, 2018; (4) Greater

Birmingham Ministries, et al., v. John Merrill, C.A. No. 2:15-cv-02193-LSC, 2015-2018

(testified).

7.      I am being compensated at an hourly rate of $225.

                                          III.    Data and Sources

8.      I reviewed information provided by election officials and County Recorders’ offices in

Arizona obtained through public records requests, as well as certain of their declarations and

discovery responses in this case and note those sources throughout this report. I also examined

Arizona statutes, materials on the Secretary of State’s (“SOS”) website (e.g. 2019 Election

Procedures Manual, voter turnout statistics) and on the Arizona Clean Elections website, and

websites of County Recorders especially their VBM ballot envelope and instructions.1 In

addition, I examined the Election Assistance Commission’s Election Administration and Voting

Survey (EAVS).2



1
 The Arizona Secretary of State’s website is here: https://azsos.gov/, accessed April 27, 2020.
2
 The EAVS data can be found here: https://www.eac.gov/research-and-data/datasets-codebooks-and-surveys,
accessed May 1, 2020.


                                                                                                          3
         Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 4 of 56




                                IV. Election Administration in Arizona

9. Arizona is considered a state election leader in their vote-by-mail (VBM) programs and was

praised by President Obama’s Presidential Commission on Election Administration (referred to

as the Commission) in this area.3 4 Arizona, in keeping with national best practices, has a variety

of options to ensure access to the ballot for all of its citizens, including those that make mistakes

on their VBM ballot such as a signature mismatch or a missing signature.

10.     The Commission recommends a number of best practices related to voter registration,

access to the polls, polling place management, and voting technology. Arizona performs well on

a number of these metrics, especially its VBM policies and procedures, but in other policies and

procedures as well.

11.     The Commission recommends that jurisdictions expand options for voting before Election

Day.5 Arizona offers extensive pre-election voting through a large, no-excuse, and permanent

VBM program that provides many ways to cast a ballot including through the mail, at in-person

early voting locations, and through ballot drop-box stations.

12.     In 2007, Arizona changed its election laws to allow for permanent VBM lists.6 The

Permanent Early Voting List (“PEVL”) file is the administrative list that voters are placed on

when they request permanent early voting status. Permanent early voting status allows a voter to

automatically receive a ballot by mail for every election in which they are eligible to vote.

Voters may register for PEVL online.7


3
  Report and Recommendations of the Presidential Commission on Election Administration, available at:
http://web.mit.edu/supportthevoter/www/, accessed April 9, 2020.
4
  Ibid p. 27.
5
  The Commission p. 54-58.
6
  Technically speaking uniform and overseas voters are also absentee voters. However, for this report I only focus
on regular absentee voters.
7
  Voters can sign up for PEVL on-line at: https://www.azcleanelections.gov/register-to-vote, accessed May 1, 2020.


                                                                                                                 4
         Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 5 of 56



13.      To register for PEVL electronically, voters update their registration through an online

portal and change their status to permanent early vote status.8 Voters also have the option of

submitting a written request by mail or in-person to their County Recorder to place themselves

on the PEVL. Many county websites include specific forms for voters who want to submit their

request via mail or in-person.9

14.      Voters can also make a one-time request to VBM telephonically (but not be added to the

PEVL) or in writing.10 Voters not on the PEVL can request a one-time ballot by mail up to 11

days before the election,11 which must be mailed within five days of receiving the request.12

15.      The vote at home model empowers voters because they get to decide when, how, and

where they vote. It also empowers voters to research candidates with ballot in hand. To cast

their ballot, voters do not have to take time off work or stand in line. Ballots in this model arrive

automatically and voters, importantly, can choose how to cast their vote. They are not required

to send in their ballot by mail, although that is the most commonly-utilized option. Altogether,

69% of voters have placed themselves on the PEVL list and in 2018, roughly 79% of early

ballots were cast by mail.13 This demonstrates that most Arizonans have embraced the VBM

model. Voters on the PEVL are sent a ballot through the mail between 24 and 27 days before the

election and can return it by mail with postage paid return envelopes.14




8
  The URL is Servicearizona.com, accessed May 1, 2020.
9
  For example, see here: https://recorder.maricopa.gov/site/faq.aspx and here:
https://recorder.maricopa.gov/pdf/PEVL_Request_Form.pdf, accessed May 1, 2020.
10
   See A.R.S. §16 156-542, & https://azsos.gov/votebymail, accessed July 31, 2020.
11
   See A.R.S. § 16-542(E).
12
   See A.R.S. § 16-542(C).
13
   According to the Election Administration Survey 2,545,198 registered voters were on the PEVL list in 2018.
According to the Secretary of State (https://azsos.gov/elections/voter-registration-historical-election-data) there were
3,716,263 registered voters for the 2018 election. 1,874,489 were cast early with nearly all of these returned by mail.
14
   See https://www.azcleanelections.gov/how-to-vote/early-voting/ballot-by-mail, accessed May 1, 2020 and A.R.S.
16-542(C).


                                                                                                                      5
         Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 6 of 56



16.     Voters also can keep track of their ballot through an online portal that tells them when

their ballot was processed, whether it was qualified or not, and if not qualified, the reason why.

The ballot tracking system allows voters to monitor their ballot and help determine if they should

request another ballot because theirs was lost or if they should vote provisionally on Election

Day if their ballot has not arrived. A tracking system is also a recommendation of the

Commission and is considered a safeguard to ensure that voters have every opportunity to have

their vote counted and participate in the franchise.15

17.     Arizona voters can also use the voter information portal to check their registration status

on-line, find polling locations in their county, request an early ballot, verify their early ballot

status, or verify their provisional ballot status. These tools make it easy for voters to stay

informed about their ballot status and resolve ballot issues as they arise.

18.     Besides VBM, which has included pre-paid postage since 2008, voters who do not trust

the United States Postal Service (USPS) to deliver their ballot on time or cannot complete their

ballot in time to have it delivered by the USPS by the Election Day receipt deadline have the

option of dropping off their VBM ballot at any early or Election Day voting location within their

county without standing in line or at drop-box locations. 16 A ballot drop-box is a location where

voters can drop-off their signed and sealed mail ballots. Arizona is one of only 10 states to use

drop-boxes to expand opportunities for voter access and participation.17 18 Importantly these are

often placed in areas that have difficulty with mail service. For example, in Yuma County they



15
   Commission p. 47.
16
   See A.R.S. § 16-548, “Voters may drop off voted ballots at any polling site within the county during regular
hours.”
17
   The other states are California, Colorado, Kansas, Montana, Nebraska, Oregon, Utah and Washington, and New
Mexico. For more information on drop-boxes see: https://www.ncsl.org/research/elections-and-campaigns/absentee-
and-early-voting.aspx#permit, accessed May 1, 2020.
18
   Arizona statute indicates voters may drop off vote ballots at any polling site (A.R.S. § 16-548) or designated
ballot drop-box location (see 2019 Election Procedures Manual P. 60-62 for an overview).


                                                                                                               6
         Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 7 of 56



have three drop boxes all of which are placed in the “South County” where there is no personal

mail service.19

19.     This means that VBM voters may return their ballot through the mail in time for its

receipt by the time polls close on Election Day, or deliver it to an in-person vote center, precinct,

or drop-box within the county by the close of voting on Election Day. Thus, delivery options

accommodate voters who want to wait up until Election Day to make their candidate choices.

Voters also have the option of visiting an emergency vote center the 3 days before Election Day

if life circumstances prevent them from being able to vote on Election Day.20

20.     When comparing Arizona’s VBM-regime to other states,21 as seen in Table 1 below,

Arizona’s voting system provides more opportunities for voters to exercise the franchise than

nearly all the states and provide the same opportunities as a few other all or mostly VBM states.

These opportunities demonstrate a state that administratively encourages and supports voter

participation. Indeed, registered voters in Arizona on the PEVL list have likely some of the

lowest costs of voting relative to other states that do not have a permanent absentee VBM system

and perhaps as cheap as Colorado, which is considered to have the most sophisticated all VBM

operation in the country for casting absentee ballots.

21.     There are also good fail safes for VBM voters in Arizona. For example, if a voter spoils

their ballot or it does not arrive, voters can call their County Recorder office and request a new

ballot be mailed to them, or if there is not enough time for a new ballot to be sent to the voter he

or she can go to any early or Election Day vote center and vote in-person there or if in a precinct-


19
   Email Communication with Yuma County Recorder, April 2, 2020.
20
   See A.R.S. § 16-411(B)(5) and page 65 of the 2019 Elections Procedure Manual.
21
   These data come from the National Conference of State Legislatures available at:
https://www.ncsl.org/research/elections-and-campaigns/absentee-and-early-voting.aspx, accessed May 1, 2020 and
data on VBM receipt deadlines from https://www.vote.org/absentee-ballot-
deadlines/?gclid=Cj0KCQjwhZr1BRCLARIsALjRVQMOzMFOBkbO-qBvene1-
AV3h91VBPjECzHs2xU4YWJtNOTpRdpqR38aAgVaEALw_wcB, accessed May 1, 2020


                                                                                                                 7
            Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 8 of 56



based Election Day model can go to their local precinct and vote in-person there. Voters can

also just walk-in to any ballot center in their county within the 27 days before the election and on

Election Day and request a new ballot and vote in-person.22

22.        Voters are also alerted by the County Recorder’s office if there is a problem with their

ballot such as a mismatching or missing signature. For ballots with matching signature

problems, the State in September 2019 implemented a postelection 5 business day curing period

to fix the problem. Ballots with missing signatures have to cure the problem by 7:00 PM on

Election Day. In both these situations, consistent with the 2019 Election Procedures Manual,

Arizona election workers email, phone, mail, and/or text voters when there are problems with

their ballot and provide them with information on how they can cure it.

23.        Thus, it is very easy to vote in Arizona especially for permanent absentee voters because

a ballot is automatically sent to them in every election in which they are eligible. These voters

have many avenues available to them to cast a vote and many fail-safes to ensure their vote is

counted. Indeed, when we consider Arizona’s full array of voting opportunities, we find a full-

service state that provides many ways for voters to cast their ballots.

24.        In summary, voters can mail their ballots in postage paid envelopes in time to have it

received by the County Recorder by 7:00 PM on Election Day, they can drop their ballot off at

any in-person voting location within the county by 7:00 PM on Election Day or during early in-

person voting operations, or can drop it off at drop-boxes across their county during the 27 days

of early voting and up to 7:00 PM on Election Day. And, if voters lost or spoiled their ballot,

they can go to a voting location up to Election Day and obtain a new ballot and vote in-person or

if there is enough time call their local election official and obtain a new one through the mail.



22
     For a good overview of these options see: https://recorder.maricopa.gov/site/faq.aspx, accessed May 1, 2020.


                                                                                                                    8
         Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 9 of 56



Voters can also choose to vote in-person at early vote centers, at emergency vote centers the 3

days before Election Day, or vote on Election Day at traditional precincts or vote centers. Voters

with health issues can also request a ballot be delivered to them by special election boards.

Table 1. 50 State Absentee VBM Policies
 State           Drop Off   Drop off   Ballot   On-line    Pays    Election   Signature       No
                 at any     at any     Drop-    System     for     Day or     Matching        Signature
                 Early      Election   boxes    to Track   Post-   Before     Problem         Notification
                 Voting     Day                 VBM        age     VBM        Notification    (# of days)
                 Location   Voting              ballots            Receipt    (# of days)
                            Location                               Deadline
Alabama                                                                  !         NA              NA
Alaska              !          !                   !                               NA              NA
Arizona             !          !        !          !         !         !             5             ED
Arkansas                                                               !           NA              NA
California          !          !        !           *        !                2 days prior    2 days prior
                                                                                    to              to
                                                                              certification   certification
Colorado            !          !        !          !                   !             8               8
Connecticut                                                            !           NA              NA
Delaware                                           !         !         !             0               0
Florida                                            !                   !             2               2
Georgia                                                                !           ED              ED
Hawaii              !          !                             !         !             5               5
Idaho                                              !         !         !             0               0
Illinois                                                                           14              14
Indiana                                                      !         !             0               0
Iowa                                               !         !                     NA              NA
Kansas              !          !        !                    !                       0               0
Kentucky                                                               !             0               0
Louisiana                                                              !           NA              NA
Maine                                                                  !             0               0
Maryland                                           !                               NA              NA
Massachusetts                                      !                   !           ED              ED
Michigan                                                               !           ED              ED
Minnesota                                          !         !         !           NA              NA
Mississippi                                                            !           NA              NA
Missouri                                                     !         !           NA              NA
Montana             !          !        !          !                   !             1               1
Nebraska                                !          !                   !             0               0
Nevada                                                       !                       7               7
New Hampshire                                                          !           NA              NA
New Jersey                                                                           0               0
New Mexico          !          !        !                    !         !           NA              NA
New York                                                                             0               0
North Carolina      !          !                                                   NA              NA
North Dakota                                       !                                 0               0
Ohio                                               !                                 7               7
Oklahoma                                                               !           NA              NA
Oregon              !          !        !          !         !         !           14              14
Pennsylvania                                                           !             0               0


                                                                                                      9
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 10 of 56



 Rhode Island                                                     !             !                7                7
 South Carolina                                            !                    !              NA               NA
 South Dakota                                                                   !                0                0
 Tennessee                                                                      !                0                0
 Texas                                                                                           0                0
 Utah                    !            !          !         !      !                            7-14             7-14
 Vermont                                                                        !              NA               NA
 Virginia                                                                       !              NA               NA
 Washington              !            !          !         !      !                             21               21
 West Virginia                                             !      !                              0                0
 Wisconsin                                                        !             !              NA               NA
 Wyoming                                                                        !              NA               NA
 Total State            12            12         10        19     18           34              NA               NA
Note: ED stands for Election Day, NA stands for Not Applicable, these states do not rely on signature verification or
signature verification alone to verify ballot eligibility.
* Some counties have ballot tracking.

                                V.       Background to Arizona’s Curing Law


25.      Prior to August 27, 2019 Arizona’s law was silent on what local election officials should

do with VBM ballots that arrived but were missing a signature or the signature could not be

verified. Although there was no statutory requirement to fix or “cure” these rejected ballots,

election norms within Arizona led to every county instituting some sort of policy to handle these

sorts of ballot problems. Some counties at the time allowed for a mismatched signature problem,

but not a missing signature problem to be cured after Election Day.23 These ballots were treated

differently by election officials because ballots with mismatched signatures were seen as

complete, but invalid ballots, while ballots with missing signature were seen as incomplete and

invalid ballots.24

26.      This led to a lawsuit after the 2018 general election that requested that all ballots with

mismatched signature across the state be treated the same way.25 This led to a legislative change




23
   See Pima County Declaration by Christopher J. Road, Pima County Chief Deputy Recorder, July 11, 2020 who
states they were one of the first counties to allow voters to cure their mismatch signature problem after Election
Day.
24
   Ibid.
25
   See Navajo Nation, et al. v. Hobbs, et al., 3:18-cv-08329-DWL


                                                                                                                     10
          Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 11 of 56



in the law in 2019 to institute a uniform statewide policy to mandate County Recorders to make

meaningful attempts to contact voters to let them know their option to cure ballots with

mismatched signature and to allow voters 5 business days after the election to cure the signature

problem. The statute reads:

           A. On receipt of the envelope containing the early ballot and the ballot affidavit, the County Recorder
           or other officer in charge of elections shall compare the signatures thereon with the signature of the
           elector on the elector's registration record. If the signature is inconsistent with the elector's signature
           on the elector's registration record, the County Recorder or other officer in charge of elections shall
           make reasonable efforts to contact the voter, advise the voter of the inconsistent signature and allow
           the voter to correct or the county to confirm the inconsistent signature. The County Recorder or other
           officer in charge of elections shall allow signatures to be corrected not later than the fifth business day
           after a primary, general or special election that includes a federal office or the third business day after
           any other election. If satisfied that the signatures correspond, the recorder or other officer in charge of
           elections shall hold the envelope containing the early ballot and the completed affidavit unopened in
           accordance with the rules of the secretary of state.


27.        Election practices in Arizona prior to this law did not treat missing signature and

mismatched signature ballots the same way because County Recorders historically viewed these

two types of ballot problems differently.26 In the case of a missing signature the ballot has

always been defined as incomplete and invalid because it does not satisfy the minimal

requirement to verify and count the ballot. To rectify the problem voters must either sign the old

ballot or submit a new signed replacement ballot for processing. Unlike ballots with mismatched

signature problems, ballots with missing signatures cannot simply receive a voter’s verbal

confirmation for continued processing, each absentee ballot must be signed and verified to be

counted as the signature and signature verification are the only authentication process required

by Arizona law. Once a mismatched signature is confirmed it can be counted, but a ballot

without a signature cannot be verified because a voter must physically sign their ballot affidavit

with a wet signature and then be verified.



26
     Pima County Chief Deputy Recorder, Ibid.


                                                                                                                   11
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 12 of 56



28.     Because of these structural differences between the two types of ballot problems, voters

who did not sign the ballot have never been afforded the opportunity to cure their ballot after

Election Day.27 For example, Pima County Chief Deputy Recorder Road assigns both types of

ballots to their problem ballot team, but the disposition process for each type of ballot problem

are different.28 Pima is a large county with 393,352 counted ballots in 2018.29 In the case of a

missing signature, a member of the problem ballot team enters the absentee ballot system and

identifies that the voter needs a replacement ballot sent to them.30 A letter, independent of the

replacement ballot, is also sent to the voter, which explains that the ballot was incomplete and

invalid because it did not have a signature and therefore they will be receiving a replacement

ballot on which they should vote and resubmit.31

29.     This letter also includes information on the Election Day receipt deadline required for

their replacement ballot to be counted and is sent the same day the ballot is identified as a

problem.32 The replacement ballot is sent under separate cover by a vendor who is required to

send it no later than the second business day after it was invalidated.33

30.     If it is too late for a replacement ballot to arrive by mail, the ballot problem team attempts

to contact the voter by phone, email and text to alert the voter of the problem.34 If they are able

to contact the voter they explain the problem and advise them to go to any in-person early or




27
   Ibid.
28
   Ibid.
29
   Data for Pima County 2018 totals come from their website
(https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Government/elections/Election%20Results/Pima%20G-
2018%20Canvass%20FINAL.pdf).
30
   Pima County Recorder, Ibid.
31
   Ibid.
32
   Ibid.
33
   Ibid.
34
   Ibid.


                                                                                                        12
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 13 of 56



emergency voting location the weekend before Election Day and vote a replacement ballot or

wait until Election Day and vote at their precinct provisionally.35

31.     However, voters who have a signature verification problem do not get a replacement

ballot. In this case, voters are not mailed a replacement ballot unless the voter confirms that it is

not their ballot.36 Instead, voters get a phone call, email or text telling them of the problem and

to contact the Pima County Recorder.37 If the voter does not respond within one week this

process is repeated.

32.     Other counties like Coconino, a smaller county with 55,948 general election voters in

2018, attempts to contact the voter by phone, email or text and if they do not respond send them

a letter the next business day.38 They provide information to the voter that explains the problem

and the voter has to come in sign the current ballot, or be sent a replacement ballot, or pick up a

replacement ballot at an early voting location, or vote provisionally on Election Day.39

33.     Apache County on the other hand highlights the signature problem and then sends the

ballot back to the voter.40 Since the ballot is incomplete and invalid the office does not feel they

have to maintain custody so they send it back to the voter with information that it is due to the

election office by Election Day at 7:00 PM.

34.     However, ballots that have signature matching problems are complete they just cannot be

verified. Therefore, no replacement ballot is sent to the voter unless one is requested from the

voter at which point the original ballot would be spoiled. In most cases, a simple verbal

confirmation from the voter that her ballot was mailed and that the signature on the affidavit



35
   Ibid.
36
   Ibid.
37
   Ibid.
38
   See Interrogatory Responses of Coconino Country Recorder, Patty Hansen, July 9, 2020.
39
   Ibid.
40
   See Interrogatory Responses of Apache County Recorder Edison Wauneka, July 22, 2020.


                                                                                                    13
          Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 14 of 56



belongs to her is enough to satisfy the County Recorder’s office and the ballot is counted. This

process is more simple than a missing signature since voters can confirm their ballot signature

via phone, mail, email or text, but they cannot resolve a signature problem over the phone, by

email, or by text. A confirmation of a ballot that is already complete (signed, but no match),

therefore, is distinctly different from a ballot that is incomplete (unsigned) and consequently the

ballots get treated differently both in law and in their administrative processes.

35.        The 2019 Election Procedures Manual reflects these differences by including the 5

business day curing period for the ballots with mismatched signature issues as described in the

second paragraph below:

           If not satisfied that the signatures were made by the same person the County Recorder
           shall make a reasonable and meaningful attempt to contact the voter via mail, phone, text
           message, and/or email, notify the voter of the inconsistent signature, and allow the voter
           to correct or confirm the signature. The County Recorder shall attempt to contact the
           voter as soon as practicable using any contact information available in the voter’s record
           and any other source reasonably available to the County Recorder.

           Voters must be permitted to correct or confirm an inconsistent signature until 5:00 p.m.
           on the fifth business day after a primary, general, or special election that includes a
           federal office or the third business day after any other election. For the purposes of
           determining the applicable signature cure deadline: (i) the PPE is considered a federal
           election; and (ii) for counties that operate under a four-day workweek, only days on
           which the applicable county office is open for business are considered “business days.”41


36.        However, since missing signatures were disposed of as incomplete and invalid they have

not received the same legislative or administrative response. The law is silent when it came to

missing voter signatures. Nevertheless, while there was no statute requiring unsigned ballots to

be cured, the Elections Procedure Manual instituted an administrative change to ensure a uniform

statewide policy that mandates that County Recorders make meaningful attempts to contact

voters to let them know their options to ensure a complete and valid ballot is cast by 7:00 PM


41
     2019 Arizona Election Procedures Manual , p. 68.


                                                                                                   14
          Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 15 of 56



Election Day. If there is a signature matching problem these voters would have 5 business days

to confirm their signature.

37.        The 2019 Election Procedure Manual also reflects these facts with nearly identical

phrasing about attempting to contact the voter, but instead focuses on informing voters that they

must solve the problem by Election Day:

           If the early ballot affidavit is not signed, the County Recorder shall not count the ballot.
           The County Recorder shall then make a reasonable and meaningful attempt to contact the
           voter via mail, phone, text message, and/or email, to notify the voter the affidavit was not
           signed and explain to the voter how they may cure the missing signature or cast a
           replacement ballot before 7:00pm on Election Day. The County Recorder shall attempt to
           contact the voter as soon as practicable using any contact information available in the
           voter’s record and any other source reasonably available to the County Recorder.
           Neither replacement ballots nor provisional ballots can be issued after 7:00pm on
           Election Day. 42


38.        The Arizona signature verification process recognizes that signatures change over time or

are not always perfectly captured upon registration and therefore there is a possibility of error on

the part of the poll workers who are following the signature verification process. Pima County’s

Chief Deputy Recorder in his declaration indicates that a lot of problems seem to stem from

Motor Vehicle Division signatures where an electronic signature, not a wet signature. is used.43

Therefore, the state allows time postelection to “cure” or “confirm” these complete, but invalid

ballots. But, the lack of a signature on a ballot is not afforded the same opportunity because

these ballots are incomplete and invalid. Ballots with missing signatures are unqualified,

incomplete and invalid ballots and so the state makes an effort for ballots that arrive before

Election Day to alert the voter of the problem, but does not provide the postelection cure period.




42
     Ibid, p. 68-69.
43
     Pima County Chief Deputy Recorder, Ibid.


                                                                                                    15
           Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 16 of 56



It is unclear whether these are valid votes or manufactured votes given their ballot status of

incomplete and invalid and the State, therefore, treats them accordingly.

39.        The plaintiffs treat no signature and signature mismatch as the same type of ballot

problem. But Arizona law, statute, administrative processes, and culture do not. The plaintiffs

say, “each general election cycle, thousands of mail ballots are rejected because election officials

are unsure whether the voter signed the mail ballot envelope,”44 but they are wrong. The lack of

a signature is not an ambiguous event. Either there is or there is not a signature on the ballot

envelope, which is qualitatively different from the presence of a signature that may be

unverifiable with current records. In the case of the absence of a signature there is no signature

to compare and the voter did not do the minimum required to ensure the veracity of their ballot

and satisfy the County Recorder of its validity. Therefore these ballots are incomplete and

invalid and are only given the opportunity to fix the problem up to Election Day.


                            VI.      Voter Verification or Authentication Procedures

40.        The point of signature verification is to create integrity around the election. Within

election administration there is a need for both voter access and election security. On the one

hand, the State wants to provide voters with every opportunity to fulfill their democratic

responsibility and on the other needs to ensure that only qualified electors participate. There is a

continuous tension in election administration between these two goals, yet both are critical to a

free and fair election. Therefore, it is reasonable and appropriate for the state to set different rules

for different voter contexts.




44
     Plaintiffs complaint, page 4.


                                                                                                     16
           Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 17 of 56



41.        For example, for in-person voters Arizona requires either a valid and current photo id,

two non -photo IDs, or a mix and match of both photo and non-photo IDs if there are problems

with the photo ID.45 Voters presenting a “Sufficient Photo ID including name and address”

includes a valid Arizona driver’s license, a valid Arizona non-operating identification card, tribal

enrollment card or other form of tribal identification or a valid US federal, state or local

government issued identification. Voters can present “Sufficient ID without a photograph that

bears the name and address” of the voter including a utility bill, telephone bill, cable bill or bank

or credit union statement of the elector that is dated within 90 days of Election Day, a valid

Arizona vehicle registration, Indian census card, property tax statement of the elector’s

residence, tribal enrollment card or other tribal identification, Arizona vehicle insurance card,

recorder’s certificate, valid US federal, state or local government-issued ID, or any mailing to the

elector marked “official Election Material”. If the voter cannot provide sufficient ID from these

two methods, they can show one ID from List 1, and one ID from List 2. This includes any

valid photo identification from List 1 in which the address does not reasonably match the

precinct register accompanied by a non-photo identification from List 2 in which the address

does reasonably match the precinct register. For example, a U.S. Passport without an address

and one valid item from List 2, or a U.S. Military identification without an address and one valid

item from List 2.

42.        Thus, voter identification at the polls requires voter verification to ensure that the voter is

an eligible elector. To treat voter’s consistently across modes, and to protect the system against




45
     See https://azsos.gov/elections/voting-election



                                                                                                        17
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 18 of 56



VBM fraud, voters who VBM are also required to sign their ballots, which is then verified by

election officials.

43.      If we examine the Arizona VBM ballot and envelope, compared to other states, which

often ask for other details about the voter, Arizona VBM verification and is exceptionally simple

and only requires a matching signature to be processed. Figure 1 shows a picture of the back of

the ballot envelope that voters place their ballot in for Maricopa County. Maricopa County is the

largest county in Arizona representing 60.3% of statewide voters in 2018.46

44.      Voters must examine the back of the envelope in order to seal it for delivery. In large red

capital letters the Maricopa County affidavit reads in both English and Spanish that the voter’s

signature is required in a large red highlighted box.47 Next to the signature box and also in red

capital letters the envelope reads, “BALLOT WILL NOT BE COUNTED WITHOUT YOUR

SIGNATURE”. This instruction is also in both English and Spanish.




46
   This ballot comes from Maricopa County and was from a November 5, 2019 special election. In 2018 Maricopa
had 1,454,103 counted ballots out of 2,409,906 counted ballots statewide. See
https://recorder.maricopa.gov/electionarchives/2018/11-06-
2018%20Canvass%20COMPLETE%20NOV%202018.pdf for information on counted ballots and
https://azsos.gov/elections/voter-registration-historical-election-data for information on total ballots cast statewide.
47
   Most counties include the ballot instructions in both English and Spanish (and sometimes other languages) or
make those instructions available online. In fact, three of Arizona’s top five most populous counties (Maricopa,
Pima, and Yuma) are covered jurisdictions for Spanish language minority groups under Section 203 of the Voting
Rights Act, requiring all election-related material to be printed in both English and Spanish. In addition, Santa Cruz
County is covered for Spanish, while Apache, Coconino, Navajo counties are covered for the Navajo language and
Gila, Graham, and Pinal counties are covered for Apache. See https://www.govinfo.gov/content/pkg/FR-2016-12-
05/pdf/2016-28969.pdf. Further, the 2019 Elections Procedures manual encourages all counties to provide voting
materials in Spanish. EPM pg 159 (“Nonetheless, counties and other political subdivisions are strongly encouraged
to continue to provide voting materials in Spanish, as well as other languages previously required in the county.”).
Prior to the U.S. Supreme Court’s Decision in Shelby County v. Holder, 570 U.S. 529 (2013), the entire State of
Arizona was a considered a covered jurisdiction and required to provide all voting material in both English and
Spanish. Most counties have continued to provide bilingual materials based on the long-standing requirements,
despite the fact they are no longer “covered”. Arizona Clean Elections also provides instructions online in both
English and Spanish on how to vote by mail. See https://www.azcleanelections.gov/en/how-to-vote/early-
voting/vote-by-mail


                                                                                                                     18
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 19 of 56



Figure 1. Reproduced Facsimile of the Back Side of Maricopa County’s VBM Envelope




45.    The front of the ballot envelope also indicates to the voter that they must sign and date

the back of the envelope. This information is on the left side of the envelope as shown in Figure

2. In red in both English and Spanish the envelope reads, “To ensure your ballot is valid and

counted sign and date the back of the envelope.” It also provides other pertinent information

including a recommendation that the voter mail back the ballot at least 6 days prior to Election

Day because the ballot must be received by the end of Election Day.




                                                                                                   19
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 20 of 56



Figure 2. Reproduced Facsimile of the Front Side of Maricopa County’s VBM Envelope




46.    Finally ballot instructions in both English and Spanish included with the ballot and the

ballot envelope also highlight the signature instruction and point out that “the ballot and signed

affidavit” must be received by 7:00pm on Election Day. The instructions are reproduced in

Figure 3 and show voters that after they vote their ballot they should fold it, insert it into the

ballot envelope, sign the affidavit and then send it or drop it off at any ballot center or polling

location by Election Day.




                                                                                                      20
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 21 of 56



Figure 3. VBM Ballot Instructions included with Maricopa County’s Ballot




47.     Pima County, which is the second largest county in Arizona and in 2018 was responsible

for 16.3% of Arizona’s voters, has similar instructions and states clearly that the ballot will not

be counted unless it is received by 7:00 PM on Election Day.48

48.     Each county is responsible for its own design. For example, some counties have both an

outer envelope for mailing and an inner envelope that contains the affidavit and within that

envelope the ballot. But, all County Recorders must include “printed instructions to early voters




48
   Pima County absentee ballots can be observed here:
https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Government/elections/Election%20Results%20and%20In
formation/2020%20Provisional%20&%20Early%20Ballot%20Envelope%20Handout.pdf


                                                                                                       21
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 22 of 56



that direct them to sign the affidavit, mark the ballot and return both in the enclosed self-

addressed envelope,” and are required to include the following instructions, “In order to be valid

and counted, the ballot and affidavit must be delivered to the office of the County Recorder or

other officer in charge of elections or may be deposited at any polling place in the county no later

than 7:00 p.m. on Election Day.”49

49.     The Arizona Clean Elections Commission also provides instruction online in English and

Spanish about how to complete a mail-in ballot, including prominent instructions to sign the

ballot before returning: “Step 5. SIGN the early ballot affidavit envelope. Your ballot will not be

counted unless you do this step.”50 The Clean Elections website also explains the following

about the signature requirement and its connection to election integrity:

        It’s important to note that a voter’s identity is confirmed before their ballot is
        counted, whether it’s an early ballot or a ballot cast at the polls. When you vote by
        mail, your signature on the early ballot affidavit is compared to the signature on
        file with your voter registration record. Voters must sign this envelope in order for
        their ballot to be counted. County election staff receive professional training to
        verify the signature on the affidavit envelope matches the signature on the voters'
        registration record. This is done to ensure the integrity of the early voting
        process.51

                         VII. How does Arizona Compare to other States?

Comparative State Analysis of Procedures for Verifying VBM Ballots

50.     Unlike in-person voting, VBM takes place in an unsupervised environment, probably the

voter’s home. Because the voter does not appear in person, election officials must verify the

authenticity of the voter to ensure that the ballot they are receiving comes from the intended

voter. In-person Election Day voters likewise face voter ID laws, so they are also required to



49
   See A.R.S 16-547 (C). Also see the discussion on page 56 of the 2019 Elections Procedure Manual for language
substitutes allowed.
50
   See https://www.azcleanelections.gov/en/how-to-vote/early-voting/vote-by-mail
51
   See ibid


                                                                                                             22
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 23 of 56



authenticate themselves through a voter identification policy. Among states, the most common

method for VBM ballot authentication is signature verification. Thirty-one, or 62%, of states,

including Arizona, use signature verification matching as their primary means for voter

authentication. Nineteen states rely on other methods, including requiring signatures plus

additional information such as witnesses or notaries, requiring a copy of an ID, using other

information on the outer ballot envelope (e.g. date of birth, address), or requiring a signature but

not doing matching.

51.     Among the 31states that primarily rely on signature matching to verify and qualify ballots

15, or just less than half, do not have any statutes that require them to attempt to contact the

voters of unqualified ballots to try and rectify the problem. These states are coded 0 in the last

two columns of Table 1. For these states, ballots are simply rejected. Thus, about half of the

states that use signature verification offer ballot curing, and the other half do not.

52.     Among the remaining states that rely on signature verification, sixteen states, or about

half, attempt to contact the voter to help resolve or “cure” the mismatch or signature problem. In

some states, voters are allowed additional time after the election to cure their ballot; in 3 states,

the cure period ends on Election Day for both types of signature problems.

53.     Other curing periods vary quite a bit by state. Florida has a 2 day postelection window

and Hawaii has 5. Three states provide for a 7-day period, while Colorado provides an 8-day

period. Utah requires a cure be completed the day before the local canvass is complete, which is

between 7 and 14 days after Election Day. Washington allows 21 days, and Oregon allows 14

days to cure a ballot postelection. California, as of the 2020 election, allows voters to cure their

signature up to 2 days before state certification.52 In Montana, ballots not cured by the end of


52
  See https://leginfo.legislature.ca.gov/faces/codes_displaySection.xhtml?lawCode=ELEC&sectionNum=3019 for
California’s current laws, accessed July 31, 2020.


                                                                                                         23
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 24 of 56



Election Day become provisional ballots, and all provisional ballots are treated the same. To cure

either a ballot signature problem or an in-person problem like voter ID, the required information

must be received by the election administrator by the day after the election at 5:00 PM for in-

person responders, or by mail by 3:00 PM on the 6th day after the election with an envelope

postmarked by the day after the election.

54.      Arizona allows for a 5 days postelection window for mismatching signature problems,

but ballots with missing signatures must be resolved by Election Day. While Arizona is

currently the only state that has different dates for these ballot signature problems, in 2016 and

2018 in California, voters who had missing signatures were allowed only 8 days postelection to

cure an unsigned ballot and up to 2 days before certification to cure a mismatch signature

problem.53

Comparative State Analysis of Ballot Rejection Rates

55.      Vote by mail always leads to some ballots not being counted. Ballots are primarily not

counted because they are late or fail a validity check such as a missing signature or signature

mismatch. Unfortunately, there is no national data that tells us how many ballots were cured in

each condition. The only data we can look at is the number of the ballots that fall into each

category –no signature and mismatched signature. In Table 2 below, I examine the states that are

either all VBM or majority VBM to see how Arizona compares with other similarly situated

states in terms of ballot rejections for these types of problems.54 A mostly VBM state has a

permanent VBM list, and has a majority of registered voters currently on the permanent absentee

or VBM list. Some voters, however, remain in-person voters and are not sent a ballot. Colorado,


53
   See https://calmatters.org/politics/election-2018/2018/11/did-you-vote-by-mail-if-your-signature-doesnt-match-
that-might-mean-a-rejected-ballot/ for a discussion of the 2018 election rules for these ballots in California, accessed
July 31, 2020.
54
   I do not include Hawaii or Utah because of missing data problems.


                                                                                                                     24
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 25 of 56



Oregon, and Washington are all VBM states. I define all VBM states as those states that mail a

ballot in each election to every eligible voter. I include the actual number of ballots rejected in

each category and then calculate the percent of no signature and mismatched signature rejections

as a percent of total ballots counted or the rate for every 100 ballots. Because I am interested in

the effect of these processes on total disenfranchisement I use all ballots counted as my

denominator. This is consistent with how the Election Performance Index calculates rejected

ballots.55

56.      Table 2 shows the results for Arizona and other mostly or all VBM states. The first half

of the table focuses on ballots rejected for no signature while the second half presents the data

for rejected ballots with a mismatch problem. The data in the table demonstrates that Arizona’s

cure deadlines, even before the changes for the 2020 election, appear to be very effective. The

fact is rejection rates as a percent of all ballots counted is quite low. Here we see that the two

states in 2016 with the shortest deadlines, Arizona and Montana, had equal rates of rejection of

.12% for ballots missing signatures. California with an 8 day missing signature requirement if

the ballot is postmarked by Election Day also shows low rates of rejection of .10% and .09%,

respectively, but other states with later curing periods have ballot rejections rates of between

16% and .27%.

57.      A similar pattern emerges in 2018 for no signature rejections, with Arizona’s rejection

rate at .10% of all ballots counted, while other states rejection range is between .07 and .18.

Importantly, these results suggest that expanding the curing period would not have significant

effects on the proportion of ballots accepted. States with longer cure periods do not see




55
  See https://elections.mit.edu/#indicatorProfile-ABR for a description of how indicators to the EPI are calculated,
accessed July 31, 2020.


                                                                                                                   25
         Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 26 of 56



substantively more ballots counted, and in 2016, the results suggest that, on average, states with

longer periods actually rejected more ballots as a percent of all ballots cast.

58.      We come to a slightly stronger conclusion with the data on rejections for mismatched

signatures because the spread is much greater between the early curing deadline states and later

curing deadline states. The states with the shortest curing period in both election years, Arizona

and Montana, have the lowest percentage of ballots rejected for a mismatched signature, while

Colorado, with an 8 day cure period, has the highest (.5% or above) in both election years.

Washington, which has the longest cure period (21 days) sees the second highest rate of rejection

for mismatched signatures (.52% in 2016 and .39% in 2018). Thus, the data demonstrate that a

curing deadline on or one day after the election produces the lowest rates of rejected ballots for

mismatched signatures.


 Table 6. 2018 and 2016 VBM Ballot Rejections for No signature and Mismatched Signature in
                             VBM or Mostly VBM states
 State                  # no signature         % of counted           # mismatch           % of counted
                           rejected              ballots                rejected             ballots
 2016
   Arizona                  3079                   .12                  2657                    .10
   Montana                   611                   .12                    241                   .05
   California             14781                    .10                25965                     .18
   Utah                     2247                   .21                  3215                    .30
   Colorado                 2542                   .09                16149                     .56
   Oregon                   5630                   .27                  9637                    .47
   Washington               5219                   .16                17592                     .52
             Average non bolded states             .12                                          .08
                  Average Bolded States            .17                                          .41
 2018
   Arizona                  2435                   .10                  1516                    .06
   Montana                   586                   .12                    391                   .08
   California             10215                    .08                16116                     .13
   Utah                     1989                   .18                  2443                    .23
   Colorado                 2498                   .10                13027                     .50
   Washington               4310                   .14                17228                     .39
             Average non bolded states             .11                                          .07
                  Average Bolded States            .13                                          .31
Bold indicates states that allow curing to happen more than 1 day after the election for both types of ballots.




                                                                                                                  26
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 27 of 56



59.     These results suggest that the push to have post-Election Day curing periods may be

misguided and may actually lead to greater disenfranchisement. Many experts discuss the

calculus of voting and how the relationship between the costs and the benefits of voting

influence turnout.56 Of course, because the benefit of voting is discounted by the probability that

the vote will be decisive, costs are always higher than the benefit since the probability of a single

vote changing the election outcome is next to 0. This yields a prediction that no one will vote,

which of course is not the case, and so the duty term becomes relatively important and, of course,

the costs are very, very low making the expected utility worthwhile.57 Costs in voting in Arizona

are extremely low because voters can get on the permanent absentee voter list and be mailed a

ballot early and return it by mail or in-person up to Election Day.

60.     However, the costs of voting likely changes after the election when the results are widely

known. At this point, the game is over and unless a race is particularly razor thin the voter has

increased incentives not to participate; therefore, the duty term has to be very high for any

individual voter to attempt to cure their ballot after the election. Therefore, a deadline of

Election Day or the day after Election Day, such as Arizona’s (for missing signatures) and

Montana’s (for mismatched signatures or missing signatures), helps to motivate voters to

participate and resolve any claims as soon as possible. If you contact a voter about a curing

problem and tell him or her they have until 21 days after the election, as they do in Washington,

to cure the problem, they may likely not be incentivized to do it before the election and then after

the election their incentives decrease even further because the outcomes are known. Thus, it is




56
  For a good overview see Anthony Downs, 1957, An Economic Theory of Democracy. Harper.
57
  See Andre Blais, 2000, To Vote or Not to Vote: The Merits and Limits of Rational Choice Theory, University of
Pittsburgh Press.


                                                                                                              27
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 28 of 56



not clear theoretically that longer curing times will lead to more votes being counted and

empirical results presented above suggest otherwise.

61.     Thus, if these data are correct, in the end, voters with missing signatures, who are

required to cure before or on Election Day, may be more likely to cure their ballot problem than

voters with mismatching signatures, who are permitted to cure up to five days after Election Day.

The observed voting behavior shown in Table 6 is directly contrary to the plaintiffs’ theory that

the current missing signature cure period results in disenfranchisement. Disenfranchisement rates

are larger in states for signature mismatches when they have rather long curing periods.

62.     Even assuming all of Arizona’s non-signature determinations in 2016 and 2018 were

incorrect, which is extremely doubtful, that would still only result in a maximum error rate of

.12% percent in 2016 and .10% in 2018.


                                            VIII. Election Integrity

63.     Election integrity and voter confidence are critical components in US elections.58 The

perception that citizens have about the accuracy and integrity of their vote and the accuracy and

integrity of the larger electoral process especially as it relates to the counting of all the votes in

an election jurisdiction or at the state level provides the glue that makes democracy work

successfully. Elections are the fundamental link between citizen and elected officials. If voters

do not have faith in the outcome of elections and the correct counting of votes—then the

legitimacy of representative government might be at risk.


58
  Research suggests that voter confidence is distinct from other measures of system level or diffuse system support
(see Lonna Rae Atkeson, R. Michael Alvarez, and Thad E Hall, 2015, “Trust in Elections and Trust in Government:
Why Voter Confidence Differs from Other Measures of System Support,” Election Law Journal 14(3): 207-219)
that tends to test the evaluation of elected leaders in government (Jack Citrin and Samantha Luks, 2001, ‘‘Political
Trust Revisited: Déjà Vu All Over Again?’’ In What Is it about Government that Americans Dislike?, eds. John R.
Hibbing and Elizabeth Theiss-Morse. New York: Cambridge University Press.), and an accumulation of grievances
and disappointments within and across administrations (Arthur H. Miller, 1974, “Political Issues and Trust in
Government: 1964-1970.” American Political Science Review 68:989-1001.).


                                                                                                                 28
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 29 of 56



64.     The importance of electoral confidence can be seen in the activities of legislators, policy

makers, secretaries of states, political activists and others who are bringing new technologies into

election administration to make it both more accessible and secure. For example, advances in

technology have allowed greater cross agency communication and the implementation of

automatic voter registration (AVR) by allowing for linkages between state DMV systems and

voter registration files.59 AVR was first implemented in Oregon in 2016 and has rapidly

expanded across the country as state leaders see it as a way to ensure greater accuracy and

security to their voter registration file and opportunities for participation.60 Other security

measures like the use of paper ballots and postelection audits have also rapidly been adopted. 61

Postelection audits check the voting systems against the paper voting trail to determine whether

the machines are functioning correctly, whether the votes are counted accurately, and ultimately

whether the election outcomes are legitimate. All of these measures and reforms are justified, in

part, due to a desire to maintain voter confidence. Thus, voter confidence in the perceived

legitimacy of election outcomes and the election process is an important policy matter and

provides one reason why public opinion on voter confidence should receive close scrutiny.

65.     Election fraud involves the manufacturing of fake ballots and theft of ballots from

existing voters to produce, alter, or discard them to change election outcomes. Election fraud is

difficult to find because as Christensen and Shultz (2014) state, “Election fraud in established

democracies typically involves only a small percentage of votes in a closely contested race.



59
   See https://www.ncsl.org/research/elections-and-campaigns/automatic-voter-registration.aspx for a good overview
of AVR, accessed July 1, 2020.
60
   Nineteen states currently practice some variant on AVR including Alaska, California, Colorado, Connecticut,
District of Columbia, Georgia, Illinois, Maines, Maryland, Massachusetts, Michigan, New Jersey, New Mexico,
Nevada, Oregon, Rhode Island, Vermont, Virginia, Washington, West, Virginia.
61
   See https://www.ncsl.org/research/elections-and-campaigns/post-election-audits635926066.aspx for a good
overview, accessed July 31, 2020. Also, see R. Micahel Alvarez, Lonna Rae Atkeson and Thad Hall, 2012,
Confirming Elections: Creating Confidence and Integrity through Election Auditing, Palgrave.


                                                                                                               29
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 30 of 56



Such a small number of fraudulent ballots can easily be concealed in a sea of otherwise

legitimate ballots.”62

66.     Voters intuitively understand this fact and are especially concerned about the possibility

of VBM fraud, even as they agree to its importance this election season as localities and states

move to extensive VBM policies because of the COVID health pandemic.

67.     A recent Gallup poll suggests that 64% of voters favor states allowing all voters to VBM

this year.63 Yet at the same time, voters are concerned about the possibility that fraud would

likely increase due to increases in VBM. The Gallup poll asked, “Do you think there would be

[more fraud, same amount, less fraud] if all voters cast their votes by mail. Nearly ½ (49%) of

all American indicated they thought VBM would likely lead to more fraud,64 while only one in

five (20%) of Americans thought it would lead to less fraud. And, when voters were asked

specifically about how much fraud, just over three in ten (31%) said “a great deal,” another three

in ten (30%) said “a fair amount,” while only a little less than three in ten (28%) said “only a

little” and one in ten (10%) said “none.” Thus, voters generally have a strong belief that mail

balloting can result in election fraud, and that fraud will increase this year and possibly by a great

deal.

68.     These feelings are not without foundation, recent cases in VBM fraud highlight concerns

about both the manufacturing and stealing of votes and their impact on the legitimacy of the

election. VBM offers opportunities for fraud because administrative control of the ballot or the

ballot chain-of-custody is lost and nefarious actors may attempt to manipulate the open nature of



62
   See Ray Christensen and Thomas J. Schultz. 2014. “Identifying Election Fraud Using Orphan and
Low Propensity Voters.” American Politics Research 42(2):311–37.
63
   See https://news.gallup.com/poll/310586/americans-favor-voting-mail-option-november.aspx.
64
   This is bolstered by another recent poll by ABC News that showed that 49% of voters thought VBM was more
vulnerable to fraud. See, https://abcnews.go.com/Politics/trust-trumps-false-rhetoric-vote-mail-
resonating/story?id=71887848, Accessed July 23, 2020.


                                                                                                              30
          Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 31 of 56



the process. Although vote fraud may be rare, incidences or perceived incidences of vote fraud

likely reduce voter confidence and voter attitudes in the legitimacy and fairness of the process.65

Therefore, the state has an interest in promoting and ensuring a secure election system.

69.       In particular the illegal activities in the 2016 general election in North Carolina’s 9th

Congressional District demonstrate the type of fraud that voters, legislators and election

administrators fear from VBM. In this case, a political machine was used to steal and

manufacture votes. Leslie McCrae Dowless, Jr., the fraud manager, submitted forged ballot

requests using data he had collected over time from completed VBM applications66 and

according to the report by the North Carolina State Board of Elections, which voted to not certify

the election and instead have another one, he engaged in the following practices:

      •   “delivering small batches of ballots to the post office;
      •   ensuring that ballots were mailed from a post office that was geographically close to
          where the voter lived;
      •   ensuring that witnesses signed and dated absentee by mail container envelopes with
          the same date as the voter;
      •   ensuring that witnesses signed in the same color ink as the voter, which included tracing
          over existing signatures to ensure conformity;
      •   ensuring that stamps were not placed in such a way as to raise a red flag for local
          elections administrators;
      •   asking some collected ballots back to the voter for hand-delivery to the local Board of
          Elections; and
      •   limiting the number of times a witness’s signature appeared on the ballot; and
      •   forging witness signatures on ballot envelopes.”67




65
   Lonna Atkeson and Chris Mann, 2020, “Looking for Election Anomalies” with Christopher Mann, Southern
Political Science Association, San Juan, Puerto Rico January 8-11, 2020; Lonna Atkeson “Voter Confidence Ten
Years after Bush V. Gore,” in Election Administration in the United States: The State of Reform after Bush V Gore,
edited by R. Michael Alvarez and Bernard Grofman, Cambridge University Press.
66
   See https://dl.ncsbe.gov/State_Board_Meeting_Docs/Congressional_District_9_Portal/Order_03132019.pdf for
the state board of elections order, accessed July 1, 2020, p. 64.
67
   Ibid.


                                                                                                                31
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 32 of 56



70.     During the 2020 pandemic, a second case has recently emerged that has very similar

allegations related to the manufacturing and stealing of votes. This case involves a municipal

election in Paterson, New Jersey held on May 12, 2020. Because of COVID-19 the state moved

to all VBM elections pursuant to a statewide executive order. So far there have been 4 arrests in

this case with charges of election fraud, fraud in casting a mail-in vote, unauthorized position of

ballots, false registration or transfer, tampering with public records, and falsifying or tampering

with records.68 In addition, one of the candidates in the race has filed a lawsuit to overturn the

election because of rampant fraud.69 He claims that another campaign stole both completed and

uncompleted ballots from mailboxes, and for uncompleted ballots used signatures from a

database they had been building for years to manufacture viable votes. Although the case is still

developing, the state attorney general is prosecuting four individuals for election fraud, and

therefore the allegations must be taken very seriously.

71.     As explained, requiring VBM voters to sign their ballots is one of the primary methods

the State of Arizona uses to verify the authenticity of VBM ballots and ensure the integrity of its

elections. Thus, the presence of a signature is a necessary, but not sufficient step to maintain

voter confidence and electoral election integrity.

         IX.      Administrative Interests in Keeping Election Day and Cure deadlines


72.     A single cut-off date for signing ballot affidavits (including any curing of non-

signatures), getting absentee ballots delivered, and voting in-person reduces voter confusion by

reducing the number of relevant deadlines to remember, provides desirable finality and certainty,



68
   See https://www.northjersey.com/story/news/paterson-press/2020/06/25/paterson-nj-election-fraud-who-charged-
and-what-we-know/3260250001/, accessed July 2, 2020.
69
   See https://newjerseyglobe.com/local/evidence-of-massive-voter-fraud-in-paterson-election-court-records-show/
and the lawsuit is included at the bottom of the article, accessed July 31, 2020.


                                                                                                              32
          Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 33 of 56



provides clear delineations for election officials and workers, and allows election officials to

focus on getting ballots counted prior to statutory deadlines.

73.        Because of the prevalent use of VBM voting in Arizona, election results already take

significant time and effort. There are election administration processes in place to ensure the

integrity and legitimacy of the process that would become problematic for some counties if

Arizona expanded its rules for ballots with no signature. Arizona processes its early ballots

through its Early Ballot Boards. The Board first verifies all signatures. Ballots with verified

signatures are credited as voted at which point the ballot envelope, which contains the voter’s

affidavit and other personal information, is separated from the ballot and counted. This

procedure must happen before provisional ballots are qualified and counted because some voters

vote more than once –because they forgot and voted a second or third time, or because they

wanted to be sure their vote counted and were concerned their vote would not arrive on time, or

for other reasons. Currently this process is completed as soon as possible after Election Day,

allowing the provisional balloting process to begin immediately thereafter. Under current

statute, for general elections all provisional ballots must be verified by 10 days after the election

and then counted.70

74.        The change proposed in the Complaint would make it extremely difficult if not

impossible for some counties to complete the election process under current statutory limits.

This is especially true for the Arizona primary and likely for the general election. The state

holds a relatively late primary for state and local offices in August of federal election years. This

year the primary contest will be held on August 4, 2020. This is less than 1 month away from the

traditional general election kick-off of September 1 and leads to a very short canvass of only 10



70
     A.R.S. § 16-584(E)


                                                                                                   33
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 34 of 56



days after the primary so that a winner can be declared and the general election can begin.71 If

provisional ballot qualification cannot begin until VBM ballots are completely processed and

that could take up to 7 or more days, it seems unlikely that provisional ballots could be qualified

and counted in the remaining 3 days especially for large counties. But even in a general election

this would likely be very difficult because even though there is a 20 day canvass period there are

many, many more ballots that have to be processed and that complicates and lengthens the

process.72

75.     For example, large counties such as Pima County already process between 5,000 and

6,000 signature mismatches and may make up to 10,000 phone calls to voters to confirm a ballot

signature in a statewide general election.73 The change plaintiffs propose in this case would

substantially expand this process after Election Day possibly delaying the start of the counting of

provisional ballots because staff resources would have to be used providing opportunities for

voters to sign their ballots at the County Recorder office. This would require the staff to locate

the ballot and participation by two members of opposite parties on the problem ballot team

because security procedures require all unvoted ballots to be observed by at least two poll

workers.74 Currently Pima County completes its provisional process on the 10th or last day

required by statute, processing upwards of 25,000 provisional ballots.75 Because many voters

choose not to vote their VBM ballot and instead go to the polls on Election Day, many

provisional ballots are voted in Arizona counties and have to be qualified to ensure no double




71
   See p. 240 of the 2019 Elections Procedures Manual for primary canvass due dates or A.R.S. § 16-241(C); A.R.S.
§ 16-645(B).
72
   See A.R.S. § 16-642(A).
73
   Pima County Chief Deputy Recorder, ibid.
74
   Ibid.
75
   Ibid.


                                                                                                              34
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 35 of 56



voting. The plaintiffs’ proposed change would likely prevent them from meeting statutory

deadlines.

76.     In addition, if the process was extended, this would cost the state additional funding since

the Early Ballot Board would have to be expanded to both serve voters coming to the office and

do the hard work of processing, qualifying and counting regular VBM ballots and then

provisional ballots.

                                 X. COVID-19 and the 2020 Election

77.     This spring, the COVID-19 pandemic has upended some of our nation’s election systems

with over a dozen states rescheduling their primary and several more making changes in their

implementation to attempt to move more voters to VBM.76               It is unclear at this point whether

life will be normal when the 2020 federal general election happens in November due to COVID-

19, but it seems unlikely. In an election environment, the pandemic raises serious questions

about the safety of voters, poll workers, and other election staff for in-person voting.

78.     One way in which an election can be more safely conducted during a pandemic is to shift

from mostly in-person voting to mostly VBM so voters and poll workers do not have to come

into contact. This minimizes the spread of the virus.

79.     Unlike many states that are not prepared at all for implementing a mostly VBM election,

Arizona is one of the few states that is in a strong position to do so with relative ease. This is

because Arizona is already effectively a mostly VBM state with almost 4 in 5 (79%) voters



76
   Alaska, Connecticut, Delaware, Georgia, Hawaii, Indiana, Kentucky, Louisiana, Maryland, New Jersey, New
York, Ohio, Pennsylvania, Rhode Island, West Virginia, and Wyoming all moved their presidential primary dates.
See "16 States Have Postponed Their Primaries Because of Coronavirus.
Here’s a List," The New York Times, April 9, 2020, available at https://www.nytimes.com/article/
2020-campaign-primary-calendar-coronavirus.html, accessed April 23, 2020. The New Mexico Secretary of State
and County Clerks filed a lawsuit to move to all VBM for the June, 2020 primary, see:
https://www.santafenewmexican.com/news/local_news/new-mexico-county-clerks-request-mail-in-primary-
election/article_659eeebc-6e00-11ea-b712-b3ed157b8b2b.html.


                                                                                                             35
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 36 of 56



voting by mail in 2018.77 Only full VBM states such as Colorado, Oregon, Hawaii, and

Washington have more VBM voters. Thus, Arizona has the experience and preparedness to

shift their election from mostly VBM to nearly all VBM if more voters choose to VBM, and to

account for an increase in VBM ballots.

80.      It is easy in Arizona for voters to make a one-time choice to VBM either by phone or by

written request.78

81.      Because Arizona is already a heavy mail state it has invested significant time, money, and

other recourses into an election administration infrastructure that already serves a VBM system.

These include the items we discussed above in Section III as well as the following.

82.      First, Arizona has good voter registration list maintenance. VBM states invest a lot of

time and effort to maintain a high quality and accurate voter list to help ensure that ballots are

correctly addressed. Because Arizona counties have several elections a year, the PEVL list is

continually being updated through the National Change of Address data base maintained by the

USPS, the Electronic Registration Information Center (ERIC), and the Arizona Motor Vehicle

Division.79 Voters are also encouraged to update their registration on-line, or by-mail or in-

person by their Secretary of State and their county elections department.80

83. Second, Arizona has a system for ballot tracking so that voters can check when their ballot

was sent to them by election officials and confirm whether their ballot was counted. This allows

voters to identify if they need to request a new ballot or vote provisionally on Election Day


77
   The percent VBM is based on the EAVS data, summing the question to C4a–absentee ballots returned counted—
(participation absentee) for all 15 counties. In the data I substitute the amount in question F1d for Apache County,
which did not report any data in C4a. The total participation in 2018 was 2,409,910 according to the Arizona
Secretary of State (https://azsos.gov/elections/voter-registration-historical-election-data). I note there is some error
in the EAVS data because of how different counties define absentee-early, but this is a very close approximation.
78
   See A.R.S. 156-542, https://azsos.gov/votebymail.
79
   Information about ERIC can be found here: https://ericstates.org/, accessed April 21, 2020.
80
   Voter registration information can be found here: https://azsos.gov/elections/voting-election/register-vote-or-
update-your-current-voter-information, accessed April 21, 2020.


                                                                                                                      36
           Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 37 of 56



because their ballot has not arrived in their mailbox or been received by their local election

official.

84.        Third, Arizona validates ballots through a rigorous, uniform, and fair signature matching

program that uses multiple signatures on-file and voters are notified if there is a problem with the

signature matching process so that it can be cured and their ballot can be counted. 81

85.        Fourth, Arizona has many ways to cast a mail ballot other than mailing it in. Voters can

drop their ballots off at a ballot drop-box location or hand it in at any early or Election Day in-

person location. Although in-person voting would presumably be curtailed to some degree

during the pandemic, there would still be some in-person voting options available where voters

could drop off their ballots late in the process. For example, during the presidential preference

election (“PPE”), Coconino County operated a drive up ballot drop-off at their election office.82

86.        Fifth, because Arizona already has large quantities of mail balloting they have the

organization and staff necessary to qualify and count many VBM relatively quickly. Arizona law

allows counties to start counting VBM ballots 14 days before Election Day to meet their

canvassing deadlines. (A.R.S. § 16-550(b)).

87.        Sixth, counties have the authority to establish and all counties do establish each election

emergency vote centers (A.R.S. § 16-411(b)(5)). Emergency vote centers are for voters who will

be unable to vote on Election Day and have not yet voted. All a voter has to do to receive a

ballot at an emergency vote center is to sign a statement that declares they had an emergency

after 5:00 PM on the Friday immediately preceding the election and before 5:00 PM on the

Monday immediately preceding the election that will prevent them from voting on Election




81
     Please see page 68 of the 2019 Election Procedures Manual for a discussion of signature verification rules.
82
     See Plaintiff Exhibit 23 from their additional filings.


                                                                                                                   37
          Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 38 of 56



Day.83 This procedure provides voters who delay returning their ballot in the mail, but cannot

vote on Election Day, an alternative means of casting their ballot or dropping it off.

88.        Thus, all things considered, Arizona is one of only a handful of states that is in a strong

position to ensure both the safety of its voters, and a fair VBM system in the November 2020

election.


                                                 XI. Conclusion


89.        All in all, Arizona’s election ecosystem appears to be a well-functioning mostly-VBM

system that provides many different methods in which voters can cast a regular in-person ballot

or a VBM ballot.

90.        Local election officials who reject a ballot because of a missing signature are required to

attempt to notify the owner of that ballot so it can be rectified. Although Arizona does not allow

for a post-election curing period, their attempt at contact puts them ahead of almost half of all

states that use signature verification as their primary means of VBM voter authentication, but do

not engage in any attempt to rectify ballot problems.

91.        Missing signature ballots are treated as incomplete or invalid ballots, while mismatching

ballots are treated as complete, but invalid, which necessarily require different administrative

processes.

92.        VBM voters who have a missing signature have the opportunity to vote through regular

voting means or through provisional voting up to Election Day. This includes the possibility of a

replacement ballot via mail, or an in-person ballot at an in-person early voting location or on

Election Day. Ballots with signature verification problems are given 5 days postelection to cure



83
     See the 2019 Elections Procedure Manual, p. 65-66.


                                                                                                         38
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 39 of 56



the ballot, but voters can simply phone, email, or text a confirmation that the ballot signature

belongs to them.

93.    For largely VBM states, regardless of cure periods for these types of ballots, the number

of ballots rejected as a percent of all ballots counted is very small with Arizona logging .12% in

2016 and .10% in 2018 of ballots rejected for no signature. Rejection rates for other similarly

situated states in both those years were between .08% and .27%, making Arizona’s percentage of

rejected ballots both relatively small and unremarkable.

94.    We find a much clearer pattern with ballots rejected for mismatched signature problems.

In this case, it appears that more voters cure their ballots when they have an earlier as opposed to

later deadline. This may suggest that state policies intended to enfranchise more voters may

actually have the opposite effect.

95.    Election integrity is an important piece of election administration and VBM increases

voter concerns about the possibility of election fraud. Arizona only instituted their cure period

for mismatching signatures in 2019, and thus this is the first federal election in which this will be

implemented. The state has a strong interest in ensuring both security and access and has made

laws that balance both of these election pillars. Its laws that delineate different processes for

ballots with missing signature and ballots with no signatures is embedded within its election

culture and represents its long term understanding of how these ballots interact with its election

ecosystem.




                                               Lonna Atkeson, PhD




                                                                                                    39
        Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 40 of 56



                    XI. Appendix A. Curriculum Vitae Last 10 Years

                                     Lonna Rae Atkeson
                                      Curriculum Vitae
                                         May 2020


ACADEMIC and ADMINISTRATIVE APPOINTMENTS:
 2006-Present        Professor, University of New Mexico
 2019-Present        Board Member, American National Election Study
 2018-Present        Associate Editor Political Analysis
 2017-Present        Board Member MIT Election Data Science Lab (MEDSL)
 2016-Present        Director, Institute for Social Research, University of New Mexico
 2010-Present        Director, Center for the Study of Voting, Elections and Democracy,
                     University of New Mexico
 2001- 2006          Associate Professor and Regents Lecturer, University of New Mexico
 1995-2001           Assistant Professor, University of New Mexico
EDUCATION:
 1995                Ph.D., Political Science, University of Colorado, Boulder
                Dissertation Title: Divisiveness or Unity? Reassessing the Divisive
                      Nomination Hypothesis in the Presidential Selection Process (Chair:
                      Professor Walter J. Stone)
 Summer 1990         ICPSR Summer Training in Quantitative Methods for Social Science
                       Research, University of Michigan.
 1987                BA, Political Science, University of California, Riverside
BOOKS:
R. Michael Alvarez and Lonna Rae Atkeson. 2018. Oxford University Press Handbook on
   Polling and Survey Methods. New York: Oxford University Press.
Alvarez, R. Michael, Lonna Rae Atkeson and Thad E. Hall. 2013. Evaluating Elections: A
   Handbook of Methods and Standards. Cambridge University Press.
Alvarez, R. Michael, Lonna Rae Atkeson and Thad E. Hall (Editors). 2012. Confirming
   Elections: Creating Confidence and Integrity Through Election Auditing. Palgrave.
Atkeson, Lonna Rae and Cherie D. Maestas 2012. Catastrophic Politics: How Extraordinary
   Events Redefine Perceptions of Government. Cambridge: Cambridge University Press.
PEER REVIEWED ARTICLES:




                                                                                            40
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 41 of 56



Stein, Robert M et al. 2020. “Waiting to Vote in the 2016 Presidential Election: Evidence from a
    Multi-County Study,” Political Research Quarterly (forthcoming), available online:
   https://doi.org/10.1177/1065912919832374
Atkeson, Lonna Rae and Brian T. Hamel. 2020. “Fit for the Job: Candidate Qualifications and
   Vote Choice in Low Information Election,” Political Behavior (Forthcoming). Online:
   https://DOI:10.1007/s11109-018-9486-0.DOI: 10.
Atkeson, Lonna Rae and Andrew Taylor. 2019. “Partisan Affiliation in Political Science:
   Insights from Florida and North Carolina.” PS: Political Science and Politics 52(4): 706-
   710.
Alvarez, R. Michael, Lonna Rae Atkeson, Ines Levin, and Yimeng Li. 2019. “Paying Attention
   to Inattentive Survey Respondents,” Political Analysis 27(2): 145-62.
Kerevel, Yann and Lonna Rae Atkeson. 2017. “Campaigns, Descriptive Representation, Quotas
   and Women’s Political Engagement in Mexico,” Politics, Groups and Identities (4): 454-477.
Atkeson, Lonna Rae & Cherie D. Maestas. 2016. “Presidential Primary Turnout 1972-2016,”
   PS: Political Science & Politics 49(4): 755-760.
       Associated Blog: “Atkeson, Lonna. 2016. “Primary Turnout and the Importance of Party
         Position.” Mischiefs of Faction. Vox.com. Available at:
         http://www.vox.com/mischiefs-of-faction/2016/3/24/11301108/presidential-primary-
         turnout”
Gurian, Paul-Henri, Nathan Burroughs, Lonna Rae Atkeson, Damon Cann, and Audrey Haynes.
   2016. “National Party Division and Divisive State Primaries in US Presidential Elections,
   1948-2012,” Political Behavior 689-711.
Kerevel, Yann and Lonna Rae Atkeson. 2015. “The Effect of Disconfirming Stereotypes on
   Perceptions of Female Political Leaders in Mexico,” Political Research Quarterly 68: 732-
   44.
Atkeson, Lonna Rae, R. Michael Alvarez, Thad E. Hall. 2015. “Trust in Elections and Trust in
   Government: Why Voter Confidence Differs from Other Measures of System Support,”
   Election Law Journal 14(3): 207-219.
Atkeson, Lonna Rae, R. Michael Alvarez, Andrew Sinclair, Thad E. Hall. 2014. “Balancing
   Fraud Prevention and Electoral Participation: Attitudes Toward Voter Identification.” Social
   Science Quarterly 95(5): 1381-98.
Atkeson, Lonna Rae, Yann Kerevel, R. Michael Alvarez, Thad E. Hall. 2014. “Who Asks for
   Voter Identification?” Journal of Politics 76(4): 944-57.

       Associated Blog: “Poll Workers Rely on their own Attitudes and Beliefs to Determine
         How to Apply Voter ID Laws” The LSE US Center’s Daily Blog on American Politics
         and Policy (available at: http://blogs.lse.ac.uk/usappblog/2014/08/20/poll-workers-
         rely-on-their-own-attitudes-and-beliefs-to-determine-how-to-apply-voter-id-laws/)

Atkeson, Lonna Rae, Alex N. Adams, and R. Michael Alvarez. 2014. “Nonresponse and Mode
   Effects in Self and Interviewer Administered Surveys,” Political Analysis 22(3): 304-320.



                                                                                               41
      Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 42 of 56



       Associated Blog: Improving Survey Methodology a Q&A with Lonna Atkeson(available
         at: https://blog.oup.com/2014/08/improving-survey-methodology-q-a-with-lonna-
         atkeson/ )
Kerevel, Yann and Lonna Rae Atkeson. 2013. “Explaining the Marginalization of Women in
   Legislative Institutions.” Journal of Politics 75(4):980-993.
Atkeson, Lonna Rae, Lisa A. Bryant, Alex N. Adams, Luciana Zilberman, Kyle L. Saunders,
   2011. “Considering Mixed Mode Surveys for Questions in Political Behavior: Using the
   Internet and Mail to Get Quality Data at Reasonable Costs.” Political Behavior 33:161-178.
Atkeson, Lonna Rae, Lisa Bryant, Thad Hall, Kyle L Saunders and R. Michael Alvarez. 2010.
   “New Barriers to Voter Participation: An Examination of New Mexico’s Voter Identification
   Law.” Electoral Studies 29(1):66-73.
Atkeson, Lonna Rae and Cherie D. Maestas. 2009. “Meaningful Participation and the Evolution
   of the Reformed Presidential Nominating System,” PS: Political Science & Politics 42(1):59-
   64.
       Reprinted in Current Controversies: Federal Elections, Volume 1, Gale/ Cengage
         Learning (Greenhaven).
Maestas, Cherie D. and Lonna Rae Atkeson, Lisa Bryant, and Thomas Croon. 2008. “Shifting
  the Blame: Federalism, Causal Attribution and Political Accountability Following Hurricane
  Katrina,” Publius 38(4): 609-632.
Atkeson, Lonna Rae and Timothy Krebs. 2008. “Press Coverage of Mayoral Candidates: The
   Role of Gender in News Reporting and Campaign Issue Speech” Political Research
   Quarterly 61 (2): 239-53.
Atkeson, Lonna Rae & Lori Tafoya. 2008. “Surveying Political Activists: An Examination of
   the Effectiveness of a Mixed Mode (Internet and Mail) Survey Design.” Journal of
   Elections, Public Opinion and Parties 18(4): 367-386.
Atkeson, Lonna Rae & Kyle L. Saunders. 2007. “Voter Confidence: A Local Matter?” PS:
  Political Science & Politics 40(October):655-660.
Atkeson, Lonna Rae & Nancy Carrillo. 2007. “More is Better: The Impact of Female
   Representation on Citizen Attitudes Toward Government Responsiveness,” Gender and
   Politics 3(1): 79-101.
Atkeson, Lonna Rae. 2003. “Not All Cues are Created Equal: The Conditional Impact of
   Female Candidates on Political Engagement,” Journal of Politics 65(4): 1040-61.
Atkeson, Lonna Rae and Ronald B. Rapoport. 2003. “The More Things Change the More they
   Stay the Same: Examining Differences in Political Communication, 1952-2000,” Public
   Opinion Quarterly 67(4):495-521.
Atkeson, Lonna Rae and Randall W. Partin. 2001. "Candidate Advertisements, Media Coverage,
   and Citizen Attitudes: The Agendas and Roles of Senators and Governors in a Federal
   System,” Political Research Quarterly 54(4): 795-813.




                                                                                            42
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 43 of 56



Atkeson, Lonna Rae. 1999. “‘Sure, I voted for the Winner!’ Over Report of the Primary Vote
   for the Party Nominee in the American National Election Studies,” Political Behavior 21(3):
   197-215.
Atkeson, Lonna Rae and Randall W. Partin. 1998. "Economic and Referendum Voting and the
   Problem of Data Choice: A Reply," American Journal of Political Science 42:1003-1007.
Atkeson, Lonna Rae. 1998. "Divisive Primaries and General Election Outcomes: Another Look
   at Presidential Campaigns," American Journal of Political Science 42:256-271.
Rapoport, Ronald O. Walter J. Stone, and Lonna Rae Atkeson. 1996. "Candidate Chances,
   Ideological Moderation and American Nomination Politics: A Simulation Approach,"
   European Journal of Political Research 29:147-168.
Atkeson, Lonna Rae and Randall W. Partin. 1995. "Economic and Referendum Voting: A
   Comparison of Senate and Gubernatorial Elections," American Political Science Review
   89:99-107.
Stone, Walter J., Ronald Rapoport and Lonna Rae Atkeson. 1995. “A Simulation Model of
   Presidential Nomination Choice,” American Journal of Political Science 39:135-161.
Atkeson, Lonna Rae. 1993. “Moving Toward Unity: Attitudes in the Nomination and General
   Election Stages of the Presidential Campaign.” American Politics Quarterly 21:272-289.
Stone, Walter J., Lonna Rae Atkeson and Ronald Rapoport. 1992. "Turning On or Turning Off:
   Mobilization and Demobilization Effects of Participation in Presidential Nomination
   Campaigns," American Journal of Political Science 36:665-691.
BOOK CHAPTERS, MONOGRAPHS:
Benstead, Lindsay J., Lonna Rae Atkeson, and Mohammad Adnan Shahid. 2019. “Why Does
   Satisfaction with a Non-Democratic Regime Increase Support for Democracy? The Role of
   Perceived Corruption,” in Informal Practices and Corruption in the Middle East, edited by
   Ina Kubbe and Aiysha Varraich. Routledge.
Atkeson, Lonna Rae and Alex N. Adams. 2018. “Mixing Survey Modes and Its Implications,”
   in the Oxford University Handbook on Polling and Polling Methods, edited by Lonna Rae
   Atkeson and R. Michael Alvarez, Oxford University Press.
Atkeson, Lonna Rae and Wendy L. Hansen. 2017. “Campaign Finance in US Politics: An Era
   without Limits,” in Changing How America Votes, edited by Todd Donovan, Rowman &
   Littlefield.
Atkeson, Lonna Rae. 2014. “Election Data Transparency,” in The Measure of American
   Elections, edited by Barry Burden and Charles Stewart III, pp. 271-298, Cambridge
   University Press.
Atkeson, Lonna Rae. 2014. “Voter Confidence Ten Years after Bush V. Gore,” in Election
   Administration in the United States: The State of Reform after Bush V Gore, edited by R.
   Michael Alvarez and Bernard Grofman, Cambridge University Press.
Atkeson, Lonna Rae, R. Michael Alvarez and Thad E. Hall. 2012. “The New Mexico Pilot
   Project,” in Confirming Elections: Creating Confidence and Integrity through Election
   Auditing, edited by R. Michael Alvarez, Lonna Rae Atkeson and Thad E. Hall, New York:



                                                                                              43
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 44 of 56



   Palgrave McMillan.
Kerevel, Yann and Lonna Rae Atkeson. 2012. “Counting the Ballots: A Comparison of
   Machine and Hand Counts in New Mexico,” in Confirming Elections: Creating Confidence
   and Integrity through Election Auditing, edited by R. Michael Alvarez, Lonna Rae Atkeson
   and Thad E. Hall, New York: Palgrave McMillan.
Bryant, Lisa A. and Lonna Rae Atkeson. 2012. “The Cost of Election Audits: Time and
   Money,” in Confirming Elections: Creating Confidence and Integrity through Election
   Auditing, edited by R. Michael Alvarez, Lonna Rae Atkeson and Thad E. Hall, New York:
   Palgrave McMillan.
Alvarez, R. Michael, Lonna Rae Atkeson and Thad E. Hall. 2012. “Procedural Audits: Utah and
   Auditing Elections,” in Confirming Elections: Creating Confidence and Integrity through
   Election Auditing, edited by R. Michael Alvarez, Lonna Rae Atkeson and Thad E. Hall, New
   York: Palgrave McMillan.
Rocca, Michael, Lonna Rae Atkeson, Yann Kereval and Lisa Bryant. 2010. “Moving from Red
   to Blue: The 2008 New Mexico Presidential, Senate, and First Congressional District Races,”
   in The Change Election: Money, Mobilization, and Persuasion in the 2008 Federal
   Elections, edited by David Magleby, Philadelphia: Temple University Press.
Rapoport, Ronald, Kira Allman, Daniel Maliniak, Lonna Rae Atkeson. 2010. “”Internet-ilization
   of American Parties: The Implications of the Unity08 Effort,” in The State of the Parties, 6th
   edition Edited by John Green, Boulder: Roman and Littlefield.
Atkeson, Lonna Rae. 2010. “The State of Survey Research as a Research Tool,” in the Oxford
   Encyclopedia of American Elections and Political Behavior, edited by Jan Leighley, Oxford,
   Oxford University Press.
Atkeson, Lonna Rae. 2010. “Voter Decision-Making on the Heels of Iowa,” in The Rise of the
   West, eds. David Patton and Jennifer L. Robinson. Salt Lake City: University of Utah.
GRANTS:


2018-19       New Mexico Secretary of State, “2018 Election Administration and Security
              Voter Survey,” ($49,587)
2017-18       National Science Foundation, “Emotion Regulation and Extraordinary Political
              Events” ($200,000)
2016-17       Bernalillo County, New Mexico 2016, “2016 New Mexico Election Study,”
              ($49,871)
2016-17       Thornburg Foundation, Santa Fe, New Mexico, “A Look at Campaign Finance in
              New Mexico,” (59000) with Wendy L. Hansen.
2016-19       New Mexico Department of Transportation, “New Mexico Dust Storm Study,”
              (160,000)
2014-15       Bernalillo County, New Mexico 2014, “2014 New Mexico Election Ecosystem ”
              (49,763)



                                                                                              44
          Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 45 of 56



   2012-13        “Bernalillo County, New Mexico 2012, “2012 New Mexico Election
                  Administration An Examination of Vote Centers” (47,700)
   2011           “Pew Charitable Trusts, Center on the States, Turnout and Mobilization in Low
                  Voter Turnout Projects,” ($12,281)
   2011           Tom Golisano Foundation, “New Mexico, the Nation and the National Popular
                  Vote Initiative,” ($66000)
   2010-11        Bernalillo County, New Mexico, “2010 New Mexico Election Administration
                  Report” ($25000)


   AWARDS:
   2015           Society for Political Methodology’s Excellence in Mentoring Award
   2013           Mentoring Award, College of Arts and Sciences, University of New Mexico
   2013           Lucius Barker Award for the best paper, “Latino Descriptive Voting: Evidence in
                   The 2010 Gubernatorial Race in New Mexico,” presented at the 2012 Midwest
                   Political Science Association Meeting on Race or Ethnicity
   2010           Jack Taylor Best in Government Award, presented by Common Cause New
                    Mexico
                  Fellowship, Political Methodology Conference, Society for Political
                   Methodology, University of Iowa
Public Policy Reports, Amicus Curiae Briefs, encyclopedia entries, blogs, and other non-peer
   reviewed items:

  Atkeson, Lonna Rae, Adriana Crespo-Tenorio, Jeff Gill, D. Sunshine Hillygus, Daniel H.
      Hopkinds, Xun Pang and Betsy Sinclair. 2018. “Comments on Single-Blind Reviewing
      from the Editorial Staff,” Political Analysis 26(3): 255-57.

  Atkeson, Lonna Rae and Wendy L. Hansen. 2017. “Albuquerque’s Upcoming Election is Unlike
      the Others,” Huffington Post Listen To America Tour, (available at:
      https://www.huffingtonpost.com/entry/albuquerques-upcoming-election-is-unlike-the-
      others_us_59ea6333e4b00f08619ed2db)

   Atkeson, Lonna Rae and Wendy L. Hansen. 2017. “The 2017 Campaign Finance Report.”
      Typescript, University of New Mexico. Available at: http://polisci.unm.edu/common/c-
      sved/papers/2017%20Campaign%20Finance%20Report.pdf
   Atkeson, Lonna Rae and Wendy L. Hansen. 2017. The 2016 Bernalillo County Election
      Administration Report. Typescript, University of New Mexico. Available at:
      http://polisci.unm.edu/c-sved/2016-bernalillo-county-election-administration-report.pdf

   Atkeson, Lonna Rae. 2017. Voter Identification. Sage Encyclopedia of Political Behavior,
      edited by Fathali M. Moghaddam. Thousand Oaks: Sage



                                                                                                  45
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 46 of 56



Alvarez, R. Micahel, Atkeson, Lonna Rae and Thad E. Hall. 2016. “Are U.S. elections
   ‘rigged?’ Here’s how to help voters believe that they’re not, The Washington Post, The
   Monkey Cage (https://www.washingtonpost.com/news/monkey-cage/wp/2016/09/28/are-u-s-
   elections-rigged-heres-how-to-help-voters-feel-confident-that-theyre-
   not/?postshare=1331475070527091&tid=ss_in)
Atkeson, Lonna. 2016. “Primary Turnout and the Importance of Party Position.” Mischiefs of
   Faction. Vox.com. Available at http://www.vox.com/mischiefs-of-
   faction/2016/3/24/11301108/presidential-primary-turnout.
Atkeson, Lonna Rae, Alex N. Adams, Charles Stewart and Julia Hellewege. 2015. “The 2014
   Bernalillo County Election Administration Report.” Typescript, University of New Mexico.
   Available at: https://polisci.unm.edu/common/documents/2014-bernalillo-county-nm-
   election-administration-report.pdf.
Atkeson, Lonna Rae and R. Michael Alvarez. 2014. Introduction to Political Analysis Mini-
   Symposium on Advances in Survey Methodology. Political Analysis 22(3): 281-284.

     (Associated Blog: http://blog.oup.com/2014/08/improving-survey-methodology-q-a-with-
       lonna-atkeson/).

Atkeson, Lonna Rae, Lisa A. Bryant and Alex N. Adams. 2013. “The 2012 Bernalillo County
   Election Administration Report. Typescript, University of New Mexico. Available at:
   http://www.unm.edu/~atkeson/newmexico.html.
Atkeson, Lonna Rae. 2012. “Don’t Go Coloring New Mexico Blue Just Yet?” Op-ed
   Albuquerque Journal, Sunday, November 18, 2012. (Available at:
   http://www.abqjournal.com/main/2012/11/18/opinion/dont-go-coloring-nm-blue-just-
   yet.html).
Atkeson, Lonna Rae.. R. Michael Alvarez. Alex N. Adams, Lisa Bryant. 2011. “The 2010 New
   Mexico Election Administration Report. Typescript, University of New Mexico. Available
   at: http://polisci.unm.edu/common/documents/c-sved/papers/nm-2010-general-election.pdf.
Atkeson, Lonna Rae, R. Michael Alvarez, Thad E. Hall, Lisa A. Bryant, Yann Kereval, Morgan
   Llewyllen, David Odegaard. 2009. “The 2008 New Mexico Post Election Audit Report,”
   available at: http://polisci.unm.edu/common/documents/c-sved/papers/nm08pew.pdf
Atkeson, Lonna Rae, R. Michael Alvarez, Thad E. Hall. 2009. “Provisional Voting in New
   Mexico,” Pew Charitable Trusts, The Center for the States, Provisional Ballots: An Imperfect
   Solution.
Adams, et al. 2009. Statement to the National Institute of Technology regarding Voluntary
   Voting Standard Guidelines in relation to post election audits, October 2009.
Atkeson, Lonna Rae, Matt A. Barreto, Lorraine C. Minnite, Jonathan Nagler, Stephen A. Nuno
   and Gabriel Ramon Sanchez, 2009, Amicus Curiae Social Science Brief to the Indiana
   Supreme Court, League of Women Voters of Indiana and leagues of Women Voters of
   Indianapolis v. Todd Rokita.
Atkeson, Lonna Rae, Alex Adams, Lisa Bryant, Angelina Gonzalez-Aller, Willard Hunter, Yann
   Kerevel, Kimberly Proctor, Lisa Sanchez and Lori Tafoya. 2010. “The City of Albuquerque


                                                                                            46
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 47 of 56



    2009 Mayoral Election Administration Report,” Available at:
    http://polisci.unm.edu/common/documents/c-sved/papers/nm-abq-2009-mayor-race.pdf
Atkeson, Lonna Rae. R. Michael Alvarez, Thad E. Hall. 2010. “Assessing Electoral
   Performance in New Mexico using an Eco-system Approach: New Mexico 2008,”
   Typescript, University of New Mexico. Available at:
   http://www.unm.edu/~atkeson/newmexico.html

COURSES TAUGHT:

 Undergraduate                                   Graduate
 Introduction to American Politics               Political Behavior
 Public Opinion and Political Behavior           American Politics Pro-seminar
 Women in American Politics                      Introduction to Statistics
 Junior Honors Seminar                           Topics in Advanced Research Methods:
                                                   Linear Structural Equation Modeling
 Introduction to Political Research              Introduction to Methods of Political Science
                                                   Research/Scope and Methods
                                                 Survey Methodology
                                                 Writing for Research

PROFESSIONAL ACTIVITITIES:

Invitations


“Disenfranchisement, Gerrymandering and the Black Vote,” Sandia’s Diversity Cinema, African
   Americans and the Vote, February 25, 2020

 “2016 Primary Voting and the Economy,” Iowa Conference Caucus, University of Iowa, Iowa
    City, IA, February 1-3, 2020.
 “Economic Voting in the 2016 Presidential Election: It’s Manufacturing,” University of
    Massachusetts, Amherst, February 6, 2020.
 “Economic Voting in the 2016 Presidential Election: It’s Manufacturing,” University of Georgia,
    Athens, GA., January 20, 2020.
 “Messaging and Public Perception: Understanding what Voters, communities, and election
    officials think about Vote By Mail,” Pantheon Analytics, Washington DC, June 20, 2019.
“The Election Landscape,” Corrales Independent, Corrales, NM April 17, 2019
“The Science of Elections,” Taos Democrats, Taos, NM March 4, 2019.
“Reflections on the 2018 Midterm Elections,” Albuquerque League of Women Voters,
    Albuquerque, December 13, 2018.
“Another Electoral College Misfire,” Santa Fe League of Women Voters Public Forum on the
    National Popular Vote, Santa Fe, NM, November 10, 2018
“Why We Need Intellectual Humility in the 21st Century,” Wednesday Women, Albuquerque,
    NM, August 15, 2018




                                                                                                47
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 48 of 56



“Economic Voting in the 2016 Election,” Florida State University, Tallahassee Florida, April 18-
     20, 2018.
 “de Tocqueville and the State of the Nation 2018,” St. John’s College, Santa Fe, New Mexico,
     February 3 & 10, 2018.
 “Social Identity Primes and Public Opinion: A comparison of Black and White Attitudes During
     Extraordinary Events,” University of Delaware, Newark, Delaware, March 20, 2017.
“Voting Convenience Centers,” American Bar Association Standing Committee on Election Law
     Town Hall on Voting Convenience Centers, State Bar of New Mexico, Albuquerque, New
     Mexico, December 1, 2016.
“The 2016 General Election: Change, Revolution or Status quo? Confessions of a Political
     Scientist,” Indiana University Purdue University Indianapolis, Indianapolis, Indiana,
     November 17, 2016.
     Also, Santa Fe, New Mexico
     Also, University of New Mexico, Albuquerque, New Mexico
“The Virtues of Election Observation,” The National Conference of State Legislatures, Chicago,
     Illinois, August 7-11, 2016.
Speaker, League of Women Voters Santa Fe, March 2016
“The Iowa Caucus 2016,” the University of Iowa, Iowa City, January 31-February 1, 2016.
“Data Quality, Professional Respondents and Discontinuous Surveys: Issues of Engagement,
     Knowledge and Satisficing,” The International Methods Colloquium (available at:
     http://www.methods-colloquium.com/single-post/2015/11/06/Lonna-Atkeson-Data-Quality-
     Professional-Respondents-and-Discontinuous-Survey-Issues-of-Engagement-Knowledge-
     and-Satisficing), November 6, 2015.
“Protecting the Vote: Dialogues on Citizenship, Elections and the Franchise,” A Symposium by
     the University of Kansas, Lawrence Kansas, October 8, 2015.
Plenary – Connecting the Dots: Who Collects Election Data and How are they Doing It? Election
     Assistance Commission Election Data Summit, August 12-13, American University,
     Washington DC.
“The Effect of Election Lines on Turnout: A Case Study in Sandoval County, New Mexico,” New
     Research on Election Administration and Reform, MIT, Cambridge, Mass. June 8, 2015
 “Professional Respondents and Data Quality,” Visions in Methodology Conference, University
     of Kentucky, May 13-16, 2015.
 “Do You See What I see? Panel Affects in The American Panel Study,” presented at the St.
    Louis Area Methods Meeting (SLAMM), Washington University, St. Louis, April 24, 2015.
 “The Effect of Disconfirming Stereotypes on Perceptions of Female Political Leaders in
    Mexico,” presented at the First Annual School of Politics and Global Studies Working Group
    Conference Women, Media, and Politics: A Comparative Perspective, Arizona State
    University, April 10-11, 2014.
 “Electoral Competition Workshop,” Laguna Beach, California, December 18, 2014.
 Guest Editor, 2014, Symposium on “The State of Survey Research,” Political Analysis 22(3):
     304-320
 Guest Commissioner, The National Commission on Voting Rights Colorado/New Mexico State
     Hearing, March 7, 2014, Sturm College of Law, University of Denver
 “Measurement Error in Online Survey Panels: Panel Conditioning and Data Quality,” presented
     at the American Panel Survey (TAPS) Workshop, Washington University, St. Louis,
     November 8-9, 2013



                                                                                             48
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 49 of 56



Speaker, League of Women Voters, January 2013
Visions in Methodology Conference, Florida State University, April 26-27, 2013.
Electoral Competition Workshop, Australian National University, Canberra, Australia, February
   18-22, 2013.
“Panel Conditioning in Online Panels,” Washington University, St. Louis, February 1, 2013.
“Election Accessibility and Transparency,” Measure of Elections Conference, MIT, June 18-19,
   2012
Speaker, Women’s Press of Albuquerque, December 2012
 “Catastrophic Politics,” February 28-29, 2012, Appalachian State University
 “Comparative Cross National Electoral Research Launch and Workshop,” University of Exeter,
   September 8-9, 2011.
“Electing the President A Citizen Panel: A Comparison of the Electoral College and the National
   Popular Vote,” Directed 3 meetings with a citizen panel.
 “National Popular Vote Initiative Meeting,” San Francisco, California, July 15, 2011.
“Voter Confidence in 2010,”Bush V. Gore, 10 Years Later: Election Administration in the
   United States, Center for the Study of Democracy, University of California, Irvine and the
   Cal Tech/MIT Voting Technology Project, April 16-17, 2011.
Judge, We the People Civics Contest, December 11, 2010 Capitol Building, Santa Fe, New
   Mexico
“Election Auditing,” Computer Science Department, University of New Mexico, September 17,
   2010.
 “Thinking about Politics: The Role of Gender,” Metro Federated Republican Women, July 14,
   2010, Seasons Restaurant, Albuquerque
“Gender of Interviewer and Gender-Related Attitudes in Morocco: A Field Experiment” by
   Lindsay Benstead, Discussant, Society for Political Methodology, University of Iowa, Iowa
   City, July 22-24, 2010.
Speaker, “Negative Advertising,” Albuquerque Republican Federation of Women, July 2010
 “Who is Asked and Who Asks for Voter ID,” UT-Pan Am, April 29, 2010.
"How Crisis Shapes Attitudes: Hurricane Katrina, External Efficacy and Public Confidence in
   Government," Visions in Methodology Conference, University of Iowa, Iowa City, Iowa,
   March 18-20. 2010 with Cherie Maestas.
“New Mexico Politics,” US State Department, A Discussion with Foreign Journalists,
   Albuquerque, NM, January 26, 2010

Conference Participation:

2020   “Looking for Election Anomalies” with Christopher Mann, Southern Political Science
           Association, San Juan, Puerto Rico January 8-11, 2020.
2020   “Election Laws and Turnout,” Discussant, Southern Political Science Association, San
           Juan, Puerto Rico January 8-11, 2020.
2019   “Mobilization or Fraud” ” with Christopher Mann, Southern Political Science
           Association, Washington DC, August 29-September 1, 2019
2019   “Emotion Regulation and Survey Response Quality” with Mathew Cawvey, Cherie
           Maestas, Sara Levens, and Cherie Maestas, European Survey Research Association,
           Zagreb, Croatia, July 15-19.




                                                                                            49
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 50 of 56



2019   “Presidential Nomination Politics 2016: Who Voted for the Insurgent Candidate?” with
            Jared Clay and Wendy Hansen, Midwest Political Science Association, Chicago, IL,
            April 4-6.
2019   “It’s Worth Waiting For: the Willingness to Wait to Vote Compared to Other Services,”
            with Lisa Bryant and Paul Gronke, Midwest Political Science Association, Chicago,
            IL, April 4-6.
2018   “Fit for the Job: Candidate Qualifications and Low Information Elections,” Midwest
            Political science Association, Chicago, IL, April 4-7 with Brian Hamel.
2018   “Economic Voting in the 2016 Election,” Midwest Political Science Association,
            Chicago, IL, April 4-7, with Jacob Altik and Wendy L. Hansen.
2017   “Paying Attention to Inattentive Survey Respondents,” American Political Science
            Association, San Francisco, CA, August 30-September 2,
2017   Summer Conference on Election Sciences, Program Chair along with Bernard Fraga,
            Reed College and Portland State University, Portland, OR July 26-28.
2017   “Public Opinion and Election Reform,” Panel Discussant and Chair, Midwest Political
            Science Association, Chicago, IL, April 4-6, 2017.
2017   “Exploring Voter Overreport and Turnout in Mexico,” Southern Political Science
           Association, January 11-14, 2017, New Orleans, Louisiana, with Yann Kerevel.
2016   “Are Voting Centers Convenient?” Midwest Political Science Association, April 7-10,
           Chicago, Illinois with Lisa Bryant.
2016   “The Effect of Continuous Panels on Survey Response,” Southern Political Science
           Association, January 7-9, San Juan, Puerto Rico.
2015   “Data Quality in Online Panels,” European Survey Research Association, Reykjavik,
           Iceland, July 13-17.
2014   “Easy Versus Hard Issues and Satisficing,” International Total Survey Error Workshop,
           Washington D.C., Washington DC, October 3-4 with Alex Adams.
2014   “Controlling for Satisficing in Models of Public Opinion,” American Political Science
           Association, Washington D.C. August 28-31 with Alex Adams.
2014   Discussant, “Experiments in Digital Democracy,” American Political Science
           Association, Washington D.C. August 28-31.
2013   Discussant, The Determinants and consequences of Trust, Midwest Political Science
           Association, Chicago, Illinois, April 11-14.
2013   “Intragender gubernatorial Elections: Stereotypes and Vote Choice,” presented at the
           Midwest Political Science Association, Chicago, Illinois, April 11-14.
2012   “Panel Conditioning in Online Panels” presented at the Pacific American Public Opinion
           Research, San Francisco, CA, December 5-7.
2012   “Latino Descriptive Voting: Evidence in The 2010 Gubernatorial Race in New Mexico,”
           Presented at the Midwest Political Science Association, April 2-15, Chicago, Il., with
           Alex Adams and Shannon Terry.
2012   “Two Challenges in Verification: Poll Workers and the National Popular Vote,” Election
           Verification Network Conference, Santa Fe, NM March 28-30
2012   “Plenary: Taking the Long View,” Election Verification Network Conference, Santa Fe,
           New Mexico, March 28-30
2012   “Mobilization of Local Voters,” State Politics and Policy Meeting, Houston, Texas,
           February 16-18 with Lisa Bryant.
2012   Discussant, State Politics and Policy Meeting, Houston, Texas, February 16-18.



                                                                                               50
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 51 of 56



2011   “Gender and Legislative Participation in Mexico’s Chamber of Deputies Before and
          After the Adoption of Gender Quotas,” Midwest Political Science Association, March
          31-April 3, with Yann Kerevel.
2011   “Consolidating Democracy in the Arab World: The Role of Government Satisfaction in
          Building Popular Support for Democracy” 1st International Conference on Survey
          Research, “Survey Research in the Gulf: Challenges and Policy Implications”
          Sponsored by the Social & Economic Survey Research Institute (SESRI), Qatar
          University, Doha, Qatar ,February 27- March 1, 2011, with Lindsay Benstead.
2010   “Attribution of Blame and Hurricane Katrina” presented at the American Political
          Science Association, Washington DC, September 2-5.
2010   “Assessing Data Quality across Probability Samples: An Examination of a Post General
          Election Mixed-Mode (Internet and Mail) and Telephone Survey,” presented at the
          American Association of Public Opinion Research, May 13-16, Chicago, Illinois with
          Alex N. Adams and R. Michael Alvarez.
2010   “Who Asks for Voter ID,” Presented at the Midwest Political Science Association, April
          22-25, Chicago, Illinois with Yann Kerevel.
2010   “Mixed Mode (Internet and Mail) Probability Samples and Survey Representativeness:
          The Case of New Mexico 2008,” presented at the Western Political Science
          Association, April 1-3, San Francisco, California, with Alex N. Adams.
2010   “Elections and Happiness: The Effect of Electoral Institutions on Life Satisfaction,”
          presented at the Western Political Science Association, April 1-3, San Francisco,
          California, with Alex N. Adams.

Professional Service:
Selected Media Appearances and Interviews:

  Numerous (1000s of) interviews with local, national and international print, radio, and TV
    journalists (1996-2020)
      (Outlets include (selected list): Factcheck.org, The Hill, Time, Huffington Post, National
      Public Radio (NPR), Arizona Public Radio, NM public Radio, Minnesota Public Radio,
      New Mexico Public Radio, KUNM, VOX, C-net,Washington Post, New York Times,
      Jewish Insider, KOAT, Vermont Public Radio, The News Hour, Salon.com, The Nation,
      USA Today, Albuquerque Journal, Albuquerque Tribune, Santa Fe New Mexican,
      Milwaukee Journal Sentinel, Atlanta Journal Constitution, Denver Post, AP Reporters,
      New Mexico Independent, BBC, the Washington Monthly, ABC News, Delaware Talk
      News, Congressional Quarterly, etc.)
  HuffPost, “Election Security Challenges in 2020” available at
    (https://www.huffpost.com/entry/election-security-challenges-in-
    2020_n_5e0fa491c5b6b5a713ba2c89?guccounter=1&guce_referrer=aHR0cHM6Ly93d3cu
    Z29vZ2xlLmNvbS8&guce_referrer_sig=AQAAAFxuYCW3X_vMKYHpbn8dsj86XBrPrZ
    Ka0vPVrokJiYkp8WYHshooMrZzBCKoiIpHotvx11yGRSc9ZbfsRpM_tGewKonRY1kFr
    Wy5fyaHOQnix6-zJKXUTleKipPd9Jp9FxKhBIW46HBY-
    UXKINfmPGohcOl_B1zOFKWm99Co2N9J)




                                                                                             51
    Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 52 of 56



KJZZ Arizona NPR, “Maricopa County Recorder Adrian Fontes: Arizona Moving To Mail-In
   Ballots Makes Sense,” available at: https://kjzz.org/content/1150546/maricopa-county-
   recorder-adrian-fontes-arizona-moving-mail-ballots-makes-sense,
KOBTV, NBC Affiliate, Political Commentary, Election Analyst, Primary night, General
   Election night, and general election coverage throughout the campaign 2016-present
KSFR, Impeaching the President, https://www.ksfr.org/post/unm-s-lonna-atkeson-
   impeaching-president-trump, October 23, 2019
KJXX, NPR, Vote-ByMail, https://kjzz.org/content/1150546/maricopa-county-recorder-
   adrian-fontes-arizona-moving-mail-ballots-makes-sense, September 3, 2019
KNME, In-Focus New Mexico Politics, August 9, 2019, March 24, 2020
KOBTV, Santa Fe Municipal Election, March 6, 2018
KNME, In-Focus New Mexico Politics, September 5, 2017
KNME, In-Focus New Mexico Politics, June 9, 2016
KRCW, NPR, Background Briefing with Ian Masters, May 26, 2016,
(http://ianmasters.com/sites/default/files/mp3/bbriefing_2016_05_25full_audioport.mp3)
KSFR, Santa Fe Radio Café, “On Disenfranchised Voters in New Mexico and Beyond,” May
3, 2016, (http://ksfr.org/post/may-3-unm-professor-lonna-atkeson-disenfranchised-voters-
new-mexico-and-beyond#stream/0)
KPCC, Airtalk, “Are Voter Registration Rules Like New York Suppressing Votes?” April 19,
2016 (http://www.scpr.org/programs/airtalk/2016/04/19/48086/are-voter-registration-rules-
like-new-yorks-suppre/)
NPR, All Things Considered, April 4, 2016, “Once Ruled By Washington Insiders, Campaign
Finance Reform Goes Grass Roots” (http://www.npr.org/2016/04/04/473005036/once-ruled-
by-washington-insiders-campaign-finance-reform-goes-grassroots)
KPCC, Airtalk, “Long lines and flawed lists mar presidential primaries in Arizona and
beyond,” March 24, 2016 (http://www.scpr.org/programs/airtalk/2016/03/24/47472/long-
lines-and-flawed-lists-mar-presidential-prima/)
KNME, In Focus New Mexico Politics, November 7, 2014
KNME, Election Night Coverage, November 4, 2014
KUNM, Call in Show, October 30, 2014
KUNM, Local NPR, August 15, 2013
KNME, In Focus New Mexico, February 7, 2013, April 2014
KNME, State of the State Address, January 14, 2013
KUNM, In Focus New Mexico, February 24, 2012
KUNM, NPR, In Focus New Mexico, Legislative Politics and Election Reform, March 1,
  2011
KRQE, State of the State Address, January 19, 2011
KNME, State of the State Address, January 17, 2011
KNME Election Night Coverage, November 2, 2010
National Public Radio, All Things Considered, June 8, 2010




                                                                                       52
      Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 53 of 56



  KNME Interview, In Focus New Mexico Politics, June 5, 2008; January 8, 2010; May 2010;
   August 21, 2010, October 2010, March 2 2011

Department/University Committee Work/Service:
  Chair, 19th Amendment 100th Anniversary Celebration
  Executive Committee, AY 2012-13, 2015-16
  Provost Promotion and Tenure Committee AY 2014-15
  Graduate Committee, AY 2012-13
  On-line Class Committee, Fall 2010, Spring 2011

   Ph.D. Dissertation Committees:
      Alex Adams (Chair)
          Clifford C. Clogg Award, ICPSR, 2010
      Holly Garnett (External Reviewer, PhD Spring 2017, McGill University)
              Title: Strengthening Electoral Integrity through Electoral Management
      Julia Hellwege (Chair, PhD Summer 2016)
          Ted Robinson Memorial Award for the best research proposal by a graduate student
               in the field of minority politics
          Assistant Professor, University of South Dakota
          Title: Constituency, Identity, and Surrogate Substantive Representation: Minority
               Women in U.S. State Legislatures
      Kim Proctor (Chair, PhD Spring 2016)
          Janet Box-Steffensmeier ICPSR Summer Fellowship Award, 2010
          Senior Scientist, Health and Human Services
      Justin Delacour (Chair, PhD, May 2014)
          Assistant Professor, Lewis University, Romeo, Illinois
      Lisa Bryant (Chair, PhD Summer 2014)
          Assistant Professor California State University - Fresno
      Yann Kerevel (Chair, PhD Summer 2012)
          Assistant Professor Louisiana State University
          IFES Fellowship Summer 2009
      Elizabeth Wemlinger (PhD, July 2011, University of North Carolina, Charlotte)
      Prakash Adhikari (PhD, July 2011)
          Associate Professor, Central Michigan University
          Received Popejoy Dissertation Award, 2013

  Manuscript Referee/Editorial Boards (30+/year):

     American Political Science Review           British Journal of Politics
     American Journal of Political Science       Politics and Policy
     American Politics Quarterly/                Gender and Politics
     American Politics Research                  Politics, Groups and Identities
     Political Research Quarterly                Political Analysis
       Editorial Board Member, 2013-2016           Guest Editor 2016,
     Election Law Journal                          Associate Editor 2017-2020
     American Politics Review                    Social Science Quarterly


                                                                                          53
   Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 54 of 56



 Journal of Politics                         State Politics and Policy Quarterly
   Editorial Board Member, 2009-2014           Editorial Board Member, 2001-2003
 Legislative Studies Quarterly               Perspectives on Politics
 The Policy Studies Journal                  Political Behavior
                                               Editorial Board Member, 2014-2018
 Women and Politics                          Electoral Studies
 Journal of Theoretical Politics             Southeastern Political Review
 Journal of Elections, Public Opinion and    Journal of Women, Politics and Policy
  Parties                                    Field Methods
 European Journal of Political Research      Public Opinion Quarterly
 Comparative Political Studies               International Journal of Public Opinion
 Political Psychology                           Quarterly
 Social Science Research                     Political Parties and Identities
 PS: Politics and Political Science          Sociological Methods
 Political Science Research Methods          Statistics, Politics and Policy
 Social Forces                               Journal of Personality and Social
                                            Psychology
 Social Influence                           Sociological Research and Methods
 Sociological Perspective                   Cambridge Elements


Grant Referee:
   Canadian National Science Foundation 2020
   National Science Foundation, 1995, 1996, 1997, 1999, 2000, 2003, 2004, 2005, 2008,
     2009, 2010, 2013 (Fall & Spring)
   Time-sharing Experiments for the Social Sciences, 2003, 2010

Board of Directors Membership
   ANES Board of Overseers 2019-Present
   MIT Election Data Science Lab 2016-Present
   Local Election Office Survey Advisory Board 2018

Associations and Association Service:
   American Political Science Association
           Chair, Emerging Scholar Committee Elections, Voting Behavior and Public
              Opinion 2017
           Chair, EE Schattschneider Best Dissertation Award Committee 2014-15
           Gladys M. Kammerer Award Committee, 2012-13
           Section Chair, Political Methodology, 2012
           Member, 2007 APSA Sullivan Award Committee (Best Graduate Student Paper),
              Public Opinion and Voting Behavior
           Member, 2007 APSA Best Paper Award Committee Elections, Public Opinion
              and Voting Behavior,
           Council Member, Political Organizations and Parties, 2006-2008
           Section Chair, Elections, Voting Behavior and Public Opinion, 2007
           Section Chair, Society for Political Methodology, 2012



                                                                                        54
Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 55 of 56



        Chair, Emerging Scholar Award, Political Parties and Organizations Section,
             American Political Science Association, 2007
        Council Member, State Party and Politics, 2003-2004
        Council Member, Elections, Public Opinion and Voting Behavior, 1998-2000
Election Science and Reform Association
        Program Chair, ESRA First Annual Conference, Portland, OR, July 26-28, 2017
Southern Political Science Association
        V.O. Key Book Award Committee 2017-18
        Program Committee, 2016
        Nominations Committee, 2016
        Editorial Board Member, Journal of Politics, 2009-2013
        Chair, Best Article in Journal of Politics 2015
American Association for Public Opinion Research
International Society for Political Psychology
Western Political Science Association
       Politics, Groups and Identities Editor Search Committee 2015
       Committee on Professional Ethics, 2004-2005
       Member, Charles Redd Award Paper Committee, 2003-2004
       Program Committee, Political Parties, 2003-2004
       Chair, Betty Nesvold Women and Politics Award, 1999-2000
       Program Committee, Voting and Elections, 1998-1999
       Nomination Committee, 1999-2000
Midwest Political Science Association
        Section Chair, Political Behavior, 2019
        MPSA Pi Sigma Award Committee, Best Paper Presented at the Annual Meeting
            in 2015, 2015-16
        Best Paper by an Emerging Scholar Award Committee, 2006-2007
Society For Political Methodology
        Nomination Committee, 2019
        Chair, Emerging Scholar Award Committee 2017
        Associate Editor, Political Analysis 2017-2020.
        Member, Political Methodology Lifetime Career Award Committee 2014-15,
            2015-2016, 2016-17
        Member-at-large, Society for Political Methodology, 2014-17
        Section Chair, Political Methodology 2012
        Member, Long Range Planning Committee, 2010-2012
        Member, Committee on Undergraduate and Graduate Methods, Society for
            Political Methodology, 2008-2013
        Chair, Committee on Undergraduate and Graduate Methods, Society for Political
            Methodology, 2006-2007
        Member, Nomination Committee, 2018-2019
Southwestern Political Science Association
        President, 2006-2007
        President Elect, 2005-2006
        Southwestern Social Science Association Nomination Committee, 2002-2005,
            Nomination Committee Chair 2003-2004, 2004-2005
        Nomination Committee Chair, 2002-2003, 2003-2004


                                                                                   55
       Case 2:20-cv-01143-DLR Document 85-3 Filed 08/03/20 Page 56 of 56



              Nomination Committee, 2001-2004
              Vice President and Program Chair, 2001-2002
              Vice President Elect, 2000-2001
              Chair, Pi Sigma Alpha Award for Best Paper, Political Science Program, 2000
              Council Member, 1999-2000
              Program Committee, Political Parties and Interest Groups, 1997
       Election Verification Network

   Other Service:
       Reviewer, Tenure and Promotion files, University of Kentucky, University of Georgia,
Colorado State University, University of North Carolina-Charlotte, University of Texas Austin,
Kent State University, American University, University of North Texas, University of New
Hampshire, Auburn University, Tufts University, University of Florida, Texas Tech University

OTHER EXPERIENCE:

   Expert Witness, Voto Latino, et al. v. Hobbs, No 2:19-cv-05685-DWL 2020
   KOB-TV Election Analyst 2016-Pressent
   Expert Witness, Holmes, et al. v. Moore, et al., No. 18-cv-15292 (Wake Cnty. Sup. Ct.),
    2019-2020
   Exit Poll Analysis, Las Cruces Municipal Election 2019
   Expert Witness, Curling, et al. v. Brian Kemp, et al., C.A. No. 1:17-CV-2989-AT, 2018
   Expert Witness, Greater Birmingham Ministries, et al., v. John Merrill, C.A. No. 2:15-cv-
    02193-LSC, 2015-2018
   Exit Poll, Santa Fe Municipal Election 2017
   Consultant, IFC, Election Administration and Voting Survey, Election Administration
    Commission, 2014-16
   Consultant, Fors Marsh Group, Overseas Voter Project, 2015-17
   Expert Witness, Fleming et al. v. Gutierrez, et al., 1:13-cv-00222 WJ-RHS (D. N.M., 2014)
   Expert Report, Baca v. Berry, No. 13CV0076, 2014 WL 11430906 (D. N.M. Aug. 29, 2014)
   Consultant, SBG & FMG, Federal Voting Assistance Program, 2013-15
   Expert Witness, Bernalillo County Metropolitan Detention Center, October 2012
   Consultant, Penny Adrian for Judge, Summer 2006
   Consultant, Duran, Giles and Rappaport vs The City of Albuquerque, Summer 2001
   Consultant, Modrall, Sperling, Roehl, Harris and Sisk, September-November, 1999
   Expert Witness: The People versus Nathan Dunlap, Change of Venue Motion, 1995
   Public Opinion Research Analyst, various election campaigns, 1994, Talmey-Drake Research
          and Strategy, Inc. Paul Harstedt, Project Director, Boulder, Colorado




                                                                                             56
